Exhibit 10.5

EXECUTION VERSION

 

--------------------------------------------------------------------------------

INDENTURE

dated as of

February 13, 2007

between

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION,

not in its individual capacity (except as otherwise expressly set forth herein),

but solely as Owner Trustee,

and

THE BANK OF NEW YORK,

not in its individual capacity (except as otherwise expressly set forth herein),

but solely as Indenture Trustee,

 

--------------------------------------------------------------------------------

10.00% Notes Due 2013

 

--------------------------------------------------------------------------------

Buyer’s Transponders

aboard XM-4 Communications Satellite

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

Section 1.

   Definitions    3

Section 1.1.

  

Special Definitions

   3

Section 1.2.

  

Reference to Other Definitions

   6

SECTION 2.

   The Notes    7

Section 2.1.

  

Notes

   7

Section 2.2.

  

Limitations with Respect to Obligations of the Owner Trustee

   8

Section 2.3.

  

Refinancing

   10

Section 2.4.

  

Mandatory Full or Partial Redemption Following Event of Loss or Similar Event

   10

Section 2.5.

  

Additional Redemptions

   12

Section 2.6.

  

Note Register; Private Placement Legend; Transfer of Notes; Replacement Notes

   14

Section 2.7.

  

Mutilated, Destroyed, Lost or Stolen Notes

   16

Section 2.8.

  

Payment of Expenses on Transfer

   16

Section 2.9.

  

Option To Purchase Notes

   17

Section 2.10.

  

Notices of Redemptions, Purchases or Exchange

   18

Section 2.11.

  

Exchange of Obligations of Owner Trustee or the Lessee

   18

Section 2.12.

  

Appointment to Fill a Vacancy in Office of Indenture Trustee

   20

Section 2.13.

  

Paying Agents

   20

Section 2.14.

  

Holder Lists; Ownership of Notes

   21

SECTION 3.

   Covenants and Representations and Warranties of Owner Trustee, etc    21

Section 3.1.

  

Certain Agreements of Owner Trustee

   21

Section 3.2.

  

Notice of Indenture Event of Default; Furnishing Copies of Documents

   21

Section 3.3.

  

Certain Limitations on Actions of Owner Trustee, etc

   22

Section 3.4.

  

Payment of Moneys to Indenture Trustee

   22

Section 3.5.

  

Further Assurances; Financing Statements

   23

Section 3.6.

  

Appointment of Indenture Trustee as Attorney-in-Fact

   23

Section 3.7.

  

Liability of Owner Trustee Under Granting Clause Documents;
Absence of Liability of Indenture Trustee

   23

Section 3.8.

  

Representations and Warranties

   23

Section 3.9.

  

Owner Trustee Not Acting in Individual Capacity; Successor Owner Trustee

   24

Section 3.10.

  

Trust Agreement

   25

SECTION 4.

   No Credit for Payment of Taxes    25

SECTION 5.

   Application of Proceeds from Indenture Estate    25

 

i



--------------------------------------------------------------------------------

Section 5.1.

  

Application of Proceeds Prior to Default

   25

Section 5.2.

  

Application of Other Amounts Held by Indenture Trustee upon Rent Default

   26

Section 5.3.

  

Retention of Amounts by the Indenture Trustee

   26

Section 5.4.

  

Application of Payments upon an Event of Loss, Termination or Purchase of
Buyer's Transponders; Other Redemptions

   27

Section 5.5.

  

Payments After Indenture Event of Default

   27

Section 5.6.

  

Application of Certain Other Payments

   29

Section 5.7.

  

Other Payments

   29

Section 5.8.

  

Excepted Payments

   29

Section 5.9.

  

Payments to Owner Trustee

   29

Section 5.10.

  

Withholding Taxes

   29

SECTION 6.

   Indenture Event of Default; Declaration of Notes Due    29

SECTION 7.

   Remedies, etc    32

Section 7.1.

  

Legal Proceedings

   32

Section 7.2.

  

Cost of Collection

   32

Section 7.3.

  

Notice of Claimed Default

   32

Section 7.4.

  

No Waiver

   32

Section 7.5.

  

Foreclosure

   32

Section 7.6.

  

Power of Sale

   33

Section 7.7.

  

Indenture Trustee Authorized To Execute Deeds, etc

   33

Section 7.8.

  

Purchase of the Indenture Estate by Indenture Trustee or Noteholders

   34

Section 7.9.

  

Receipt a Sufficient Discharge to Purchaser

   34

Section 7.10.

  

Waiver of Appraisement, Valuation, etc

   34

Section 7.11.

  

Sale a Bar

   34

Section 7.12.

  

Application of Proceeds of Sale

   34

Section 7.13.

  

Appointment of Receiver

   34

Section 7.14.

  

Possession, Management and Income

   35

Section 7.15.

  

Right of Indenture Trustee To Perform Covenants, etc

   35

Section 7.16.

  

Remedies, etc., Cumulative

   35

Section 7.17.

  

Quiet Enjoyment

   36

Section 7.18.

  

Waiver of Existing Defaults

   36

Section 7.19.

  

No Waiver of Certain Obligations

   36

SECTION 8.

   No Assumption of Obligations under Assigned Documents    36

SECTION 9.

   Indenture Trustee    36

Section 9.1.

  

Duties of Indenture Trustee

   36

Section 9.2.

  

Certain Actions Upon Instructions, etc

   39

Section 9.3.

  

Action upon Payment of Notes or Transfer of Buyer's Transponders

   41

Section 9.4.

  

Notices, etc

   42

 

ii



--------------------------------------------------------------------------------

Section 9.5.

  

Indenture Trustee's Compensation, Expenses, etc

   42

Section 9.6.

  

Representations and Warranties

   43

Section 9.7.

  

Resignation, Removal and Replacement of Indenture Trustee

   43

Section 9.8.

  

Successor Indenture Trustee by Merger, Consolidation, etc

   44

Section 9.9.

  

Appointment of Additional and Separate Trustees

   44

Section 9.10.

  

Establishment of Indenture Account; Investment of Funds

   46

Section 9.11.

  

Election Under Section 1111(b)(l)(A)(i)

   49

SECTION 10.

   Termination of Indenture    49

SECTION 11.

   Additional Security    49

SECTION 12.

   Assigned Agreements    49

SECTION 13.

   Amendments and Supplements to Indenture and Other Documents    49

Section 13.1.

  

Supplements and Amendments with Consent

   49

Section 13.2.

  

Supplemental Indentures, etc

   52

Section 13.3.

  

Indenture Trustee Protected

   53

Section 13.4.

  

Form of Request

   54

Section 13.5.

  

Documents Mailed to Holder

   54

SECTION 14.

   Notices, etc    54

SECTION 15.

   After-Acquired Property    55

SECTION 16.

   Rights of Owner Trustee To Cure Certain Lease Events of Default, etc    55

Section 16.1.

  

Cure Rights

   55

Section 16.2.

  

No Impairment of Indenture Estate; Subrogation

   56

Section 16.3.

  

Limitation on Exercise of Remedies After Lease is Declared in Default

   57

Section 16.4.

  

Certain Other Rights of the Owner Trustee and the Owner Participant

   57

SECTION 17.

   Terms Subject to Applicable Laws; Governing Law    58

SECTION 18.

   Indenture a Security Agreement with Respect to Personal Property    59

SECTION 19.

   Repayment of Moneys Held by Paying Agent    59

SECTION 20.

   Transfer of Moneys Held by Indenture Trustee and Paying Agent
Unclaimed for Two Years and Eleven Months    59

 

iii



--------------------------------------------------------------------------------

SECTION 21.

   Miscellaneous    59

SECTION 22.

   Force Majeure    60

SECTION 23.

   Assignment of Rights, Not Assumption of Duties    60

ANNEX I

   Schedule of Terms of Notes   

EXHIBIT A

   Form of Note   

 

iv



--------------------------------------------------------------------------------

INDENTURE dated as of February 13, 2007, between WELLS FARGO BANK NORTHWEST,
NATIONAL ASSOCIATION, a national banking association, not in its individual
capacity, except as otherwise expressly set forth herein, but solely as Owner
Trustee under the Trust Agreement, and THE BANK OF NEW YORK, a New York banking
corporation, not in its individual capacity, except as otherwise expressly set
forth herein, but solely as Indenture Trustee under this Indenture.

The Owner Participant and the Trust Company have entered into the Trust
Agreement, whereby, among other things, (a) a statutory trust under the
Connecticut Statutory Trust Act has been established for the use and benefit of
the Owner Participant, (b) provision has been made for the payment by or on
behalf of the Owner Trustee to the Owner Participant of amounts distributable
thereunder to the Owner Participant and (c) the Owner Trustee has been
authorized and directed to execute and deliver this Indenture.

The Owner Trustee desires by this Indenture, among other things, (a) to provide
for the issuance by the Owner Trustee of the Notes evidencing the making of
loans as provided herein and in the Participation Agreement and (b) to provide
for the deposit, mortgage and pledge by the Owner Trustee and the Trust with the
Indenture Trustee, as part of the Indenture Estate hereunder, among other
things, of all the Owner Trustee’s and the Trust’s estate, right, title and
interest in and to Buyer’s Transponders, the Satellite and the Granting Clause
Documents (as hereinafter defined), in each case, except as otherwise is
hereinafter specified, and all payments and other amounts received hereunder or
under the Lease or the Guarantee Agreement or certain provisions of the
Participation Agreement or the Purchase Agreement in accordance with the terms
hereof or thereof (excluding Excepted Payments), in trust, as security for the
obligations of the Owner Trustee and the Trust under the Notes and this
Indenture and for the obligations secured hereby to the Indenture Trustee.

If the Lease is entered into, the Owner Trustee has agreed to deliver to the
Indenture Trustee the executed original counterpart of the Lease.

NOW, THEREFORE, in consideration of the premises, the Owner Trustee agrees with
the Indenture Trustee for the benefit of the holders from time to time of the
Notes as follows:

TO SECURE the payment when and as due and payable of the principal of, and
Premium Amount (if any), any other premium and interest on, the Notes issued or
to be issued under this Indenture by the Owner Trustee, the payment of all other
indebtedness that this Indenture by its terms secures and compliance with all
the terms hereof and of the Notes, the performance and observance by the Owner
Trustee of its agreements and the conditions applicable to it contained herein
or in any of the other Operative Documents or the XM Agreements:

GRANTING CLAUSE

Each of the Owner Trustee and the Trust do hereby now, as security, grant,
bargain, sell, mortgage, pledge, assign, transfer and convey, and grant a
security interest in, with power of sale, to the Indenture Trustee and to its
successors and assigns, the following property, rights and privileges described
in this Granting Clause (the “Indenture Estate”):

 

1



--------------------------------------------------------------------------------

(a) all estate, right, title and interest now held or hereafter acquired by the
Owner Trustee or the Trust in and to Buyer’s Transponders, any Substitute
Transponders, the Satellite and any Substitute Satellites (including, without
limitation, any bill of sale, purchase agreement, service agreement, use
agreement, sublease and lease with respect thereto, collectively, the
“Additional Documents”);

(b) all estate, right, title and interest now held or hereafter acquired by the
Owner Trustee or the Trust in, to and under the Lease, the Guarantee Agreement,
the Bill of Sale, the Consent and Agreement and the XM Agreements (and any
Substitute Service Agreement) (collectively, together with the Additional
Documents, the “Granting Clause Documents” and, together with the Operative
Documents not referred to in this paragraph (b), the “Transaction Documents”),
and (i) all amounts of Rent under the Lease for or with respect to Buyer’s
Transponders, proceeds and payments received pursuant to the exercise of any of
the remedies provided in Section 16 of the Lease, Stipulated Loss Value payments
and payments of the EBO Amount and payments under Article XI of the
Participation Agreement and (ii) all rights of the Owner Trustee or the Trust
(except as provided in Sections 9.2, 13.1 and 16.4 hereof (the “Excepted
Rights”)) to exercise any election or option or to make any decision or
determination or to give or receive any notice, consent, waiver or approval or
to take any other action under or in respect of any Granting Clause Document or
to accept any surrender or redelivery of any of Buyer’s Transponders or any part
thereof, as well as (except as provided in Sections 9.2, 13.1 and 16.4 hereof
(the “Excepted Rights, Powers and Remedies”)) all the rights, powers and
remedies on the part of the Owner Trustee or the Trust, whether acting under any
such Granting Clause Document or by statute or at law or in equity, or
otherwise, arising out of any Lease Default or Lease Event of Default;

(c) all estate, right, title and interest now held or hereafter acquired by the
Owner Trustee or the Trust in and to all tolls, rents, issues, profits,
products, revenues and other income, and in and to all proceeds and payments,
from or on account of the property, rights and privileges subjected or required
to be subjected to the Lien of this Indenture;

(d) all insurance and requisition proceeds with respect to Buyer’s Transponders
and the Satellite payable to the Owner Trustee, the Trust and/or the Indenture
Trustee, including but not limited to the insurance required under Section 9 of
the Lease;

(e) all estate, right, title and interest now held or hereafter acquired by the
Owner Trustee or the Trust in and to any right to restitution from the Lessee or
the Guarantors in respect of any determination of invalidity of any Granting
Clause Document;

(f) the Indenture Account and all moneys and securities now or hereafter paid or
deposited or required to be paid or deposited to or with the Indenture Trustee
by or for the account of the Owner Trustee or the Trust pursuant to any term of
any Granting Clause Document and held or required to be held by the Indenture
Trustee hereunder (which such moneys and securities shall be deposited in the
Indenture Account in accordance with Section 9.10 hereof); and

(g) all proceeds of the foregoing; BUT

 

2



--------------------------------------------------------------------------------

EXCLUDING, for all purposes of this Granting Clause, (i) all Excepted Payments,
(ii) all Excepted Rights and all Excepted Rights, Powers and Remedies, and
(iii) all of the estate, right, title and interest held by the Owner Trustee or
the Trust that was granted to the Owner Trustee or the Trust pursuant to
Section 2.04 or 11.03 of the Purchase Agreement and Appendix C thereto (without,
in any case, affecting any estate, right, title or interest held by the Owner
Trustee or the Trust in the same property that may have been granted to the
Owner Trustee or the Trust pursuant to any other agreement) (the “Excluded
Satellite Interest”); it being agreed that the term “Indenture Estate” shall not
include (x) Excepted Payments, (y) Excepted Rights or Excepted Rights, Powers
and Remedies or (z) the Excluded Satellite Interest;

TO HAVE AND TO HOLD the same unto the Indenture Trustee, its successors and
assigns, forever.

IN TRUST, NEVERTHELESS, upon the terms and trusts herein set forth, for the
equal and proportionate benefit and security of the holders from time to time of
the Notes, without preference of any of such Notes over any others for any
reason.

IT IS HEREBY COVENANTED by the parties hereto that the Indenture Estate is to be
held and applied subject to the further terms herein set forth; and the
Indenture Trustee hereby agrees to accept the trusts and duties herein set
forth, and the Owner Trustee, for itself and its successors and assigns, hereby
covenants and agrees with the Indenture Trustee for the equal and proportionate
benefit and security of the holders from time to time of the Notes, as follows:

Section 1. Definitions

Section 1.1. Special Definitions. For all purposes of this Indenture, the
following terms shall have the following meanings (such definitions to be
equally applicable to both the singular and plural forms of the terms defined):

“Additional Documents” shall have the meaning specified in clause (a) of the
Granting Clause herein.

“Applicable Rate” shall mean with respect to any Note, a rate per annum equal to
10.00%.

“Change of Law Obsolescence Termination” shall mean a termination of the Lease
pursuant to Section 8(a)(i) or 8(a)(ii) of the Lease as a result of (a) Buyer’s
Transponders having become uneconomic, obsolete or surplus to the Lessee’s
requirements or (b) replacement transponders having become reasonably necessary
for the Lessee’s service to remain competitive with other satellite or digital
service providers or advisable to assure Continuity of Service described in
Section 13(c)(ii) of the Lease, in each case, as a result of (i) a change in
law, regulation or tariff of general application or (ii) the imposition by the
FCC or any other Governmental Authority of any conditions or requirements upon
the initial issuance, continued effectiveness or renewal of any license required
for the operation or ownership of Buyer’s Transponders.

 

3



--------------------------------------------------------------------------------

“Corporate Trust Office” shall mean the office of the Indenture Trustee
identified as Item 3 on Schedule II to the Participation Agreement, as such
office may be changed in accordance with Section 13.03 of the Participation
Agreement.

“Covered Defaults and Covered Events of Default” shall have the meaning
specified in Section 5.1(b) hereof.

“Dollars” and “$” shall mean lawful currency of the United States of America.

“Excepted Rights” shall have the meaning specified in the Granting Clause
herein.

“Excepted Rights, Powers and Remedies” shall have the meaning specified in the
Granting Clause herein.

“Exchange” shall have the meaning specified in Section 2.11 hereof.

“Exchange Date” shall have the meaning specified in Section 2.11 hereof.

“Excluded Satellite Interest” shall have the meaning specified in the Granting
Clause herein.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that if the day for which such rate is to be determined is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day (or if not so published, the next succeeding Business
Day so published).

“Granting Clause Documents” shall have the meaning specified in paragraph (b) of
the Granting Clause herein.

“Indenture Account” shall have the meaning specified in Section 9.10(b).

“Indenture Estate” shall have the meaning specified in the Granting Clause
herein.

“Indenture Event of Default” shall have the meaning specified in Section 6
hereof.

“Instruction Certificate” shall mean a certificate delivered to the Indenture
Trustee and signed by a Responsible Officer of the Owner Trustee and a
Responsible Officer of the Lessee.

“Interest Payment Date” shall mean with respect to any Note, each June 1 and
December 1, commencing June 1, 2007.

“Interest Period” shall mean (a) initially the period commencing on the date of
the initial issuance of the Notes and ending on May 31, 2007 and (b) thereafter,
each successive

 

4



--------------------------------------------------------------------------------

semi-annual period commencing on the Interest Payment Date immediately following
the end of the previous interest period and ending on the day preceding the next
succeeding Interest Payment Date. Notwithstanding the foregoing, the last
scheduled Interest Period in respect of the Notes shall end on the Maturity Date
(as specified in Annex I hereto).

“Lessee OP Restricted Period” means any period during which both (A) the Lessee
or an Affiliate thereof owns the Beneficial Interest and (B) no Deferred Payment
Note is issued and outstanding.

“Majority Interest of Noteholders” shall mean, as of any date of determination,
the holders of more than 50% in aggregate unpaid principal amount of all Notes
then Outstanding as of such date. For purposes of the foregoing definition and
Section 13 hereof, and in determining as of such date of determination, the
aggregate unpaid principal amount of the Notes then Outstanding, there shall not
be counted as Outstanding any Note held by the Owner Trustee, the Owner
Participant, the Lessee, any Guarantor or any of their respective Affiliates
(unless the Owner Trustee, the Owner Participant, the Lessee or any Guarantor or
their respective Affiliates, as the case may be, collectively shall own all of
the Notes then Outstanding).

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Note Co-Registrars” shall have the meaning specified in Section 2.6 hereof.

“Note Register” shall have the meaning specified in Section 2.6 hereof.

“Note Registrar” shall have the meaning specified in Section 2.6 hereof.

“Outstanding” shall mean, with respect to the Notes, as of the date of
determination, all Notes theretofore authenticated and delivered under this
Indenture, except:

(i) Notes theretofore cancelled by the Note Registrar or delivered to the
Indenture Trustee or the Note Registrar for cancellation; and

(ii) all of the Notes if money in the amount required to make a distribution in
full with respect to such Notes has been theretofore deposited with the
Indenture Trustee in trust for the Noteholders as provided in Section 2.5 or
Section 6 hereof pending such distribution of such money to such Noteholders.

“Overdue Rate” shall mean, at any time, with respect to any Note, 1% in excess
of the Applicable Rate with respect to such Note.

“Participation Agreement” shall mean the Participation Agreement, dated as of
February 13, 2007, among XM Satellite Radio Holdings Inc., as Seller, XM
Satellite Radio Inc., as Lessee, Satellite Leasing (702-4), LLC, as Owner
Participant, the Owner Trustee, the Indenture Trustee and the Note Purchasers
(as defined therein), as the same may be amended, modified and supplemented from
time to time in accordance with the terms hereof and thereof.

 

5



--------------------------------------------------------------------------------

“Paying Agent” shall have the meaning specified in Section 2.6 hereof.

“Premium Amount” shall mean, with respect to any Note, and as specified or
contemplated herein to be applicable to the redemption, purchase or acceleration
of such Note, (a) if such Note is redeemed, purchased or accelerated at any time
prior to May 1, 2010, an amount equal to the excess, if any, of (i) the
discounted present value, as of the date of the relevant redemption, purchase or
acceleration of such Note, of the respective installments of principal of and
interest on such Note that, but for such redemption, purchase or acceleration,
would have been payable on the Interest Payment Date after such redemption,
purchase or acceleration (assuming for this purpose no changes in the Applicable
Rate for such Note from that in effect with respect to the relevant redemption,
purchase or acceleration), over (ii) the principal amount of and accrued
interest on such Note then being redeemed; such present value shall be computed
using a discount rate equal to the Treasury Rate as of the date of such
prepayment plus 50 basis points, (b) if such Note is redeemed, purchased or
accelerated during the twelve-month period beginning on May 1, 2010, 5.00% of
the principal amount thereof, (c) if such Note is redeemed, purchased or
accelerated during the twelve-month period beginning on May 1, 2011, 2.50% of
the principal amount thereof and (d) if such Note is redeemed, purchased or
accelerated thereafter, 0.000% of the principal amount thereof.

“Requisite Percentage of Noteholders” shall mean, as of any date of
determination, the holders of at least 25% in aggregate unpaid principal amount
of all Notes Outstanding as of such date. For purposes of the foregoing
definition and in determining as of such date of determination the aggregate
unpaid principal amount of the Notes Outstanding, there shall not be counted as
Outstanding any Note held by the Owner Trustee, the Owner Participant, the
Lessee, any Guarantor, or any of their respective Affiliates (unless the Owner
Trustee, the Owner Participant, the Lessee or any Guarantor or their respective
Affiliates, as the case may be, collectively shall own all of the Notes then
Outstanding).

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Securities Intermediary” shall have the meaning specified in Section 9.10(a).

“Transaction Documents” shall have the meaning specified in paragraph (b) of the
Granting Clause herein.

“Treasury Rate” shall mean, as of the date of any redemption, purchase or
acceleration with respect to which Premium Amount shall be calculated, the yield
to maturity as of such date of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
business days prior to such date (or, if such Statistical Release is no longer
published, any publicly available source of similar market data)) most nearly
equal to the period from such date to May 1, 2010; provided, however, that, if
the period from such date to May 1, 2010, is less than one year, the weekly
average yield on actually traded United States Treasury securities adjusted to a
constant maturity of one year will be used.

Section 1.2. Reference to Other Definitions. Capitalized terms used but not
defined herein shall have the respective meanings assigned thereto in Appendix A
to the

 

6



--------------------------------------------------------------------------------

Participation Agreement for all purposes hereof (and the rules as to
construction contained in such Appendix A shall also be applicable herein).

Section 2. The Notes

Section 2.1. Notes. (a) Generally. Except for Notes issued pursuant to
Section 2.6 or 2.7 hereof, Notes may be issued only on the Closing Date. On the
Closing Date, the Notes to be issued on such date pursuant to Section 2.03(b) of
the Participation Agreement shall be duly executed by the Owner Trustee, duly
authenticated and delivered by the Indenture Trustee and registered in the name
of the Noteholder or its nominee to which such Note is being issued and shall
have attached thereto the Debt Amortization Schedule for such Note. Receipt by
the Indenture Trustee of Notes duly executed by the Owner Trustee shall
constitute instructions to the Indenture Trustee to authenticate, register and
deliver such Notes on the Closing Date without further act on the part of the
Owner Trustee.

(b) Terms of Notes. The Notes shall:

(i) be limited in aggregate original principal amount to the amount specified in
Annex I hereto;

(ii) be issuable only as registered Notes in denominations of at least $1,000,
or integral multiples thereof (or, with the consent of the Owner Trustee and the
Indenture Trustee, integral multiples of $100 but in no event shall any Note be
for an amount less than $1,000);

(iii) be dated the Closing Date;

(iv) bear interest on the unpaid principal amount thereof from the date of the
authentication of such Note at the Applicable Rate (computed on the basis of a
360-day year consisting of twelve 30-day months);

(v) provide for payments of interest on Interest Payment Dates and otherwise be
due and payable as to principal and interest as specified herein and therein;

(vi) be prepayable or redeemable only as provided in this Section 2;

(vii) be substantially of the tenor and in the form set forth in Exhibit A
hereto; and

(viii) be of the same series.

(c) Execution; Authentication. Each Note shall be signed on behalf of the Owner
Trustee by a Responsible Officer of the Owner Trustee, manually or in facsimile.
No Note shall be secured by or entitled to any benefit under this Indenture, or
be valid for any purpose, unless and until there appears thereon a certificate
of authentication executed by or on behalf of the Indenture Trustee by the
manual signature of a Responsible Officer of the Indenture

 

7



--------------------------------------------------------------------------------

Trustee, and such certificate on any Note shall be conclusive evidence that such
Note has been duly authenticated and delivered hereunder.

(d) The principal of the Notes shall be due and payable on such dates and in
such installments, if any, as may be set forth in any Note issued under this
Indenture. The principal and interest so payable on any date as aforesaid will
be paid to the Person in whose name the Note is registered at the close of
business on the date which is 15 days preceding such date on which principal or
interest is payable.

(e) To the extent specified therein, each Note shall bear interest at the
applicable Overdue Rate on any principal thereof and, to the extent permitted by
Applicable Laws, interest and any other amount due with respect thereto set
forth in such Note or any schedule thereto, not paid when due (whether at stated
maturity, by acceleration or otherwise), for any period during which the same
shall be overdue.

(f) No Note is subject to prepayment or redemption, in whole or in part, except
as provided in Sections 2.3, 2.4 and 2.5 hereof and no Note is subject to
purchase without consent of the holder thereof except as provided in Section 2.9
hereof. Subject to Section 5.10 hereof, any Noteholder shall be entitled to the
principal of, and Premium Amount (if any) (and any other premium thereon), and
interest on such Note free and clear from all rights of set-off or counterclaims
of the Owner Trustee, the Indenture Trustee or any prior holder of such Note.

(g) All Notes at any time Outstanding under this Indenture shall be equally and
ratably secured by this Indenture, without preference, priority or distinction
on account of the date or dates of the actual time or times of the issue of such
Notes, so that all Notes at any time issued or Outstanding hereunder shall have
the same right, lien, security, preference and priority by virtue of this
Indenture.

Section 2.2. Limitations with Respect to Obligations of the Owner Trustee. All
payments, including payments of principal, the Premium Amount (if any) (and any
other premium thereon) and interest, to be made by the Owner Trustee on the
Notes and under this Indenture (other than pursuant to Section 2.9 hereof) shall
be made only from the income and proceeds from the Indenture Estate and only to
the extent that the Owner Trustee shall at any time and from time to time have
received sufficient income or proceeds from the Indenture Estate to make such
payments in accordance with the terms hereof, and all payments to be made by the
Indenture Trustee under the Notes and under this Indenture shall be made only
from the income and proceeds from the Indenture Estate and only to the extent
that the Indenture Trustee shall at any time and from time to time have
sufficient income or proceeds from the Indenture Estate to make such payments in
accordance with the terms hereof. Each Noteholder (and each assignee of such
Person), by acceptance of any Note, shall be deemed to have agreed that it will
look solely to the income and proceeds from the Indenture Estate to the extent
available for distribution to such holder as herein provided (except in
connection with a purchase under Section 2.9 herein). None of the Owner
Participant or the Owner Trustee shall be personally liable to the Indenture
Trustee or any Noteholder for any amounts payable under the Notes or this
Indenture or any other Transaction Document; provided, however, the foregoing
shall not limit the liability of either the Trust Company or the Owner
Participant for its representations, warranties and covenants in Section 3.8
hereof and Sections 4.03, 4.04, 4.05, 4.07(b), 4.07(e),

 

8



--------------------------------------------------------------------------------

5.02 (other than Section 5.02(f)), 5.03 and 5.05(b) of the Participation
Agreement, as applicable. In furtherance of the foregoing, to the fullest extent
permitted by law, each Noteholder (and each assignee of such Person), by its
acceptance of a Note, agrees that neither it nor the Indenture Trustee will
exercise any statutory right to negate the agreements set forth in this
paragraph.

The principal of, and Premium Amount (if any) and interest on, any Note and any
other amount due with respect thereto set forth in such Note or any schedule
thereto shall be payable in Dollars in immediately available funds no later than
12 Noon (New York time), on, subject to the last two sentences of this
paragraph, the due date thereof, to the Indenture Trustee at the Indenture
Trustee Office and the Indenture Trustee shall, subject to the terms and
conditions of this Indenture, remit all such amounts so received by it to such
account or accounts at such financial institution or institutions as the holder
thereof shall have designated to the Indenture Trustee in writing pursuant to
the immediately following sentence, the wire transfer of such payment (unless so
specified to be made by mailing a check or upon presentation) to be commenced
prior to 3:00 P.M. (New York time) on the due date thereof. The principal of and
Premium Amount (if any) and interest on, each Note and any other amount due with
respect thereto set forth in such Note or any schedule thereto shall be remitted
by the Indenture Trustee in Dollars in immediately available funds at the
Indenture Trustee Office or at any office or agency maintained for such purpose
pursuant to Section 2.6 hereof on presentment thereof to the Indenture Trustee
by the Person in whose name such Note was registered on the record date for
payment, except that any Noteholder may, by notice to the Indenture Trustee,
direct the Indenture Trustee either to credit any amount due thereon to an
account maintained by such Noteholder or a nominee of such Noteholder with the
Indenture Trustee or an Affiliate thereof or to pay such amount by whichever of
the following methods shall be specified by notice from such Noteholder to the
Indenture Trustee: (a) by making such payment to such Noteholder in immediately
available funds at the Indenture Trustee Office, (b) by transferring such amount
by wire transfer in immediately available funds to such bank in the United
States (for the account of such Noteholder) as shall be designated in such
notice, with telephonic or written confirmation of payment, to the extent
specified by such Noteholder, or (c) by mailing a check for such amount to such
Noteholder at such address as such Noteholder shall designate by notice to the
Indenture Trustee, in all cases without any presentment or surrender of any
Note. Each payment of principal of, and Premium Amount (if any) and interest on,
any Note and any other amount due with respect thereto shall be made by the
Owner Trustee in immediately available funds on the scheduled date on which such
payment shall be due, unless such scheduled date shall not be a Business Day, in
which case such payment shall be due and payable on the immediately succeeding
Business Day with the same force and effect as if made on such scheduled date,
and (provided such payment is made on such next succeeding Business Day) no
interest shall accrue on the amount of such payment from and after such
scheduled date; provided that, in the event that the Maturity Date (as set forth
on Annex I hereto) is not a Business Day and payment on the Notes is made on the
next succeeding Business Day, interest shall accrue at the Applicable Rate from
the Maturity Date (as set forth on Annex I hereto) to such next succeeding
Business Day and shall be paid on such next succeeding Business Day. Any payment
made after such time shall be deemed to have been paid on the next Business Day.

All payments by the Owner Trustee and the Indenture Trustee shall be made free
and clear of, and without reduction for or on account of, all wire or other like
charges.

 

9



--------------------------------------------------------------------------------

In the case of each Note, each payment of principal and interest thereon shall
be applied, first, to the payment of accrued but unpaid interest on such Note
(as well as any interest on overdue principal and, to the extent permitted by
Applicable Laws, overdue interest), to but excluding the date of such payment,
and second, the balance, if any, remaining thereafter, to the payment of the
principal amount of such Note then due thereunder.

A Noteholder shall have no further interest in, or other right with respect to,
the Indenture Estate when and if the principal of and interest on all Notes held
by such Noteholder, and all other sums payable to such Noteholder hereunder or
under such Notes shall have been paid in full.

Section 2.3. Refinancing . Upon any refinancing of the Notes pursuant to
Section 11.01 (other than pursuant to Section 11.07(c) of the Participation
Agreement, which redemption pursuant to such refinancing shall be addressed in
Section 2.5(a)(v) hereof) of the Participation Agreement (subject to
satisfaction of the conditions in Section 11.02 of the Participation Agreement),
the Owner Trustee shall redeem the Notes, in whole but not in part, at a
redemption price equal to 100% of the principal amount of Notes redeemed plus
the Premium Amount, if any, as of the applicable redemption date. Unless the
Owner Trustee defaults in the payment of the redemption price, interest will
cease to accrue on the Notes or portions thereof called for redemption on the
applicable redemption date. Any redemption pursuant to this Section 2.3 will be
made pursuant to the provisions of Sections 2.5(b), 2.10 (it being acknowledged
and agreed that the delivery of notices contemplated by clause (b) of
Section 2.10 shall be the responsibility of the Indenture Trustee and not the
Owner Trustee) and, to the extent applicable, 2.11 hereof.

Section 2.4. Mandatory Full or Partial Redemption Following Event of Loss or
Similar Event.

(a) Upon the occurrence of an Event of Loss (other than a Regulatory Loss) with
respect to Buyer’s Transponders with respect to which the Lessee has not, by
notice given by the Lessee to the Owner Trustee and the Indenture Trustee
pursuant to Section 12(a) of the Lease on or prior to the date specified
therefor in the Lease, chosen to provide the Owner Trustee with Substitute
Transponders pursuant to Section 7(e) of the Lease, the Notes Outstanding shall
be redeemed in whole but not in part at a redemption price equal to 100% of the
principal amount of Notes redeemed. Such redemption shall be made on the date
specified in Section 12(a) of the Lease (i) for the payment of Stipulated Loss
Value if the proviso to the second sentence of such Section 12(a) shall not be
applicable, or (ii) on the dates specified in said proviso for the payments to
be made pursuant to said proviso if said proviso shall be applicable, and shall
be applied in accordance with Section 5.4 hereof.

(b) If, in connection with an Event of Loss (other than a Regulatory Event of
Loss) with respect to Buyer’s Transponders, (i) the Lessee has, by notice given
by the Lessee to the Owner Trustee and the Indenture Trustee pursuant to
Section 12(a) of the Lease on or prior to the date specified therefor in the
Lease, chosen to provide the Owner Trustee with Substitute Transponders pursuant
to Section 7(e) of the Lease and (ii) the Lessee fails to provide the Owner
Trustee with Substitute Transponders, or elects not to continue with such
Substitution, within 180 days after the occurrence of the applicable Event of
Loss, the Owner Trustee shall, on the

 

10



--------------------------------------------------------------------------------

181st day after such occurrence, redeem the Notes Outstanding in whole but not
in part at a redemption price equal to 100% of the principal amount of Notes
redeemed

(c) If, in connection with an Event of Loss (other than a Regulatory Event of
Loss) with respect to Buyer’s Transponders, (i) the Lessee has, by notice given
by the Lessee to the Owner Trustee and the Indenture Trustee pursuant to
Section 12(a) of the Lease on or prior to the date specified therefor in the
Lease, chosen to provide the Owner Trustee with Substitute Transponders pursuant
to Section 7(e) of the Lease and (ii) subsequent to the giving of such notice,
the Owner Trustee has accepted the Lessee’s offer to purchase Buyer’s
Transponders pursuant to clause (x)(B) or (xi) of the second paragraph of
Section 7(e) of the Lease, unless the Lessee shall have exercised its right,
subject to Section 2.5(a)(viii) below, to Exchange such Notes pursuant to
Section 19(c) of the Lease and Section 2.11 hereof, the Notes Outstanding shall
be redeemed in whole but not in part at a redemption price equal to 100% of the
principal amount of Notes redeemed, such redemption to occur on the date Buyer’s
Transponders are purchased pursuant to such Section 7(e). For the avoidance of
doubt, the redemption contemplated by this clause (c) does not apply if the
Lessee has elected to purchase the Beneficial Interest pursuant to
Section 10.01(e) of the Participation Agreement. Any redemption upon the
acceptance by the Owner Trustee of a Repurchase Offer pursuant to Section 10.06
of the Participation Agreement shall be consummated in accordance with
Section 2.5(a)(vi) below.

(d) Upon the occurrence of a Partial Loss with respect to which the Lessee has
not, by notice given by the Lessee to the Owner Trustee and the Indenture
Trustee pursuant to Section 12(c) of the Lease on or prior to the date specified
therefor in the Lease, chosen to provide the Owner Trustee with Substitute
Transponders pursuant to Section 7(e) of the Lease, the Owner Trustee shall
redeem such principal amount of the Notes Outstanding as shall be equal to the
portion of Applicable Portion of Stipulated Loss Value (as defined in
Section 12(c) of the Lease) covered by Partial Loss Proceeds (as specified in
Section 12(c) of the Lease), at a redemption price equal to 100% of such unpaid
principal amount of the Notes to be redeemed. Such partial prepayment of the
Notes shall be applied pro rata to the unpaid principal amount of the Notes
Outstanding.

(e) If, in connection with a Partial Loss, (i) the Lessee has, by notice given
by the Lessee to the Owner Trustee and the Indenture Trustee pursuant to
Section 12(c) of the Lease on or prior to the date specified therefor in the
Lease, chosen to provide the Owner Trustee with Substitute Transponders pursuant
to Section 7(e) of the Lease and (ii) the Lessee fails to provide the Owner
Trustee with Substitute Transponders, or elects not to continue with such
Substitution, within 180 days after the occurrence of the applicable event of
Partial Loss, the Owner Trustee shall, on the 181st day after such occurrence,
redeem such principal amount of the Notes Outstanding as shall be equal to the
portion of Applicable Portion of Stipulated Loss Value (as defined in
Section 12(c) of the Lease) covered by Partial Loss Proceeds (as specified in
Section 12(c) of the Lease), at a redemption price equal to 100% of such unpaid
principal amount of the Notes to be redeemed. Such partial prepayment of the
Notes shall be applied pro rata to the unpaid principal amount of the Notes
Outstanding.

(f) If, in connection with a Partial Loss, (i) the Lessee has, by notice given
by the Lessee to the Owner Trustee and the Indenture Trustee pursuant to
Section 12(c) of the Lease on or prior to the date specified therefor in the
Lease, chosen to provide the Owner Trustee with

 

11



--------------------------------------------------------------------------------

Substitute Transponders pursuant to Section 7(e) of the Lease and
(ii) subsequent to the giving of such notice, the Owner Trustee has accepted the
Lessee’s offer to purchase Buyer’s Transponders pursuant to clause (x)(B) or
(xi) of the second paragraph of Section 7(e) of the Lease, unless the Lessee
shall have exercised its right, subject to Section 2.5(a)(viii) below, to
Exchange such Notes pursuant to Section 19(c) of the Lease and Section 2.11
hereof, the Notes Outstanding shall be redeemed in whole but not in part at a
redemption price equal to 100% of the principal amount of Notes redeemed, such
redemption to occur on the date Buyer’s Transponders are purchased pursuant to
such Section 7(e). For the avoidance of doubt, the redemption contemplated by
this clause (f) does not apply if the Lessee has elected to purchase the
Beneficial Interest pursuant to Section 10.01(f) of the Participation Agreement.
Any redemption upon the acceptance by the Owner Trustee of a Repurchase Offer
pursuant to Section 10.06 of the Participation Agreement shall be consummated in
accordance with Section 2.5(a)(vi) below.

Section 2.5. Additional Redemptions

(a) The Notes shall be redeemed in any of the following circumstances:

(i) Upon the purchase of Buyer’s Transponders pursuant to Section 19(a)(ii) of
the Lease, the Notes then Outstanding shall be redeemed in whole but not in
part, on the EBO Date, at a redemption price equal to 100% of the principal
amount of Notes redeemed plus the Premium Amount as of the EBO Date, unless the
Lessee shall have exercised its right, subject to Section 2.5(a)(viii) below, to
Exchange such Notes pursuant to Section 19(c) of the Lease and Section 2.11
hereof and such Exchange shall have been consummated by the EBO Date. For the
avoidance of doubt, the redemption contemplated by this clause (i) does not
apply if the Lessee has elected to purchase the Beneficial Interest pursuant to
Section 10.01(a) of the Participation Agreement. Such redemption, if any, shall
be consummated in accordance with Section 2.5(a)(vi) below.

(ii) Upon the purchase of Buyer’s Transponders pursuant to Section 19(a)(iii) of
the Lease, the Notes then Outstanding shall be redeemed in whole but not in
part, on the date specified in such Section 19(a)(iii), at a redemption price
equal to 100% of the principal amount of Notes redeemed, unless the Lessee shall
have exercised its right, subject to Section 2.5(a)(viii) below, to Exchange
such Notes pursuant to Section 19(c) of the Lease and Section 2.11 hereof and
such Exchange shall have been consummated by the date specified in such
Section 19(a)(iii). For the avoidance of doubt, the redemption contemplated by
this clause (ii) does not apply if the Lessee has elected to purchase the
Beneficial Interest pursuant to Section 10.01(e) of the Participation Agreement.
Such redemption, if any, shall be consummated in accordance with
Section 2.5(a)(vi) below.

(iii) Upon termination of the Lease pursuant to Section 8(a) thereof, the Notes
then Outstanding shall be redeemed in whole but not in part, at a redemption
price equal to (x) if such termination (or such offer to purchase) is in respect
of a Change of Law Obsolescence Termination, 100% of the principal

 

12



--------------------------------------------------------------------------------

amount of Notes redeemed, and (y) if such termination (or such offer to
purchase) is not in respect of a Change of Law Obsolescence Termination, 100% of
the principal amount of Notes redeemed plus the Premium Amount as of the
applicable redemption date, such redemption to be made on the date specified in
Section 8(a) of the Lease for such termination.

(iv) If the Owner Trustee has accepted the Lessee’s offer to purchase Buyer’s
Transponders pursuant to clause (x)(B) or (xi) of the second paragraph of
Section 7(e) of the Lease as a result of a failed Substitution in respect of a
Substitution Event under clause (iii) or (iv) of the definition thereof, unless
the Lessee shall have exercised its right, subject to Section 2.5(a)(viii)
below, to Exchange such Notes pursuant to Section 19(c) of the Lease and
Section 2.11 hereof, the Notes then Outstanding shall be redeemed in whole but
not in part, at a redemption price equal to 100% of the principal amount of
Notes redeemed plus the Premium Amount as of the applicable redemption date,
such redemption to be made on the date the Lessee purchases Buyer’s Transponders
as a result of such failed Substitution. For the avoidance of doubt, the
redemption contemplated by this clause (iv) does not apply if the Lessee has
elected to purchase the Beneficial Interest pursuant to Section 10.01(f) of the
Participation Agreement. Any redemption upon the acceptance by the Owner Trustee
of a Repurchase Offer pursuant to Section 10.06 of the Participation Agreement
shall be consummated in accordance with Section 2.5(a)(vi) below.

(v) Upon the acceptance by the Owner Trustee of an Offer to Purchase or
Refinance pursuant to Section 11.07(c) of the Participation Agreement, if the
Majority Interest of Noteholders have accepted the Offer to Purchase or
Refinance, as provided therein, the Notes then Outstanding shall be redeemed in
whole but not in part, on the date for redemption set forth in the redemption
notice delivered pursuant to Section 2.10 hereof (which shall not, in any event,
be later than the date by which the Lessee is required by Section 11.07(g) of
the Participation Agreement to consummate the Offer to Purchase or Refinance),
at a redemption price equal to 101% of the principal amount of the Notes;

(vi) Upon the acceptance by the Owner Trustee of a Repurchase Offer pursuant to
Section 10.06 (other than Section 10.06(f)) of the Participation Agreement
(which Repurchase Offer is either binding when made or has become non-contingent
in accordance with the applicable provision of such Section 10.06), as provided
therein, the Notes then Outstanding shall be redeemed in whole but not in part,
on the date for redemption set forth in the redemption notice delivered pursuant
to Section 2.10 hereof (which shall be the date on which the Beneficial Interest
is purchased by the Lessee or, if applicable, the principal amount of the
Deferred Payment Note is paid, in each case, in accordance with the applicable
provisions of Article X of the Participation Agreement), at a redemption price
equal to 100% of the principal amount of the Notes;

 



--------------------------------------------------------------------------------

(vii) Upon the acceptance by the Owner Trustee of a Repurchase Offer pursuant to
Section 10.06(f) of the Participation Agreement, as provided therein, the Notes
then Outstanding shall be redeemed in whole but not in part, on the date for
redemption set forth in the redemption notice delivered pursuant to Section 2.10
hereof (which shall be the date on which the Beneficial Interest is purchased by
the Lessee in accordance with Section 10.06(f) of the Participation Agreement),
at a redemption price equal to 100% of the principal amount of the Notes plus
the Premium Amount as of the applicable redemption date; and

(viii) Upon the acceptance by the Owner Trustee of an offer to redeem pursuant
to Section 11.08 of the Participation Agreement, as provided therein, the Notes
then Outstanding shall be redeemed in whole but not in part, on the date for
redemption set forth in the redemption notice delivered pursuant to Section 2.10
hereof (which shall be the date on which Buyer’s Transponders are purchased by
the Lessee in accordance with Section 19(a)(ii) or (ii]i), as applicable, of the
Lease), at a redemption price equal to 100% of the principal amount of the
Notes.

(b) Each redemption pursuant to Section 2.3 hereof, Section 2.4 hereof or this
Section 2.5 shall be accompanied by accrued interest on the principal amount of
Notes being redeemed to but excluding the date of such redemption, together with
the Premium Amount, if any, that is stated to be applicable to such redemption
pursuant to such Section 2.3, 2.4 or 2.5.

Notice of redemption having been given as set forth in Section 2.10(a) hereof,
which notice shall be irrevocable, the amount to be paid as determined in
accordance with Section 2.3 hereof, Section 2.4 hereof or this Section 2.5, as
applicable, shall become due and payable on the date fixed for redemption. For
the avoidance of doubt, any notices in respect of redemptions (other than
notices delivered pursuant to Section 2.10(a) hereof which shall indicate that
there is a binding and irrevocable obligation to redeem the Notes) shall be
revocable to the extent provided, if any, provided in the Participation
Agreement or the Lease.

On the date fixed for redemption immediately available funds in Dollars shall be
deposited by the Owner Trustee in the Indenture Account by the time and
otherwise in the manner provided in Section 2.2 hereof, in an amount equal to
the full amount to be redeemed determined in accordance with this Section 2.5.
Upon presentation or surrender of any such Notes for redemption, such Notes
shall be paid the full amount to be prepaid.

If any Note to be redeemed shall not be redeemed upon presentation or surrender
thereof for redemption, as the case may be, the principal shall, unless the
amount required for payment thereof was paid to the Indenture Trustee on or
prior to the relevant redemption date, continue to bear interest from the date
fixed for redemption at the interest rate applicable to such Note.

Section 2.6. Note Register; Private Placement Legend; Transfer of Notes;
Replacement Notes. The Owner Trustee shall cause to be maintained at the
Indenture Trustee Office a register for the Notes that identifies the owners of
the Notes for the purpose of registering transfers and exchanges of Notes in
which provision shall be made for the

 

14



--------------------------------------------------------------------------------

denomination or denominations thereof and the name, address and taxpayer
identification numbers of the holders of the Notes; provided, that, so long as
the Notes remain Outstanding, the Indenture Trustee will maintain the following:
(a) an office or agency where the Notes may be presented for payment (the
“Paying Agent”) and (b) a facility or agency where the Notes may be presented
for registration of transfer and for exchange as provided in this Indenture (the
“Note Registrar”). The Note Registrar shall keep a register (the “Note
Register”) with respect to the Notes and their transfer and exchange. The
Indenture Trustee may appoint one or more co-registrars (“Note Co-Registrars”)
for the Notes and may terminate any such appointment at any time upon written
notice. The term “Note Registrar” includes any Note Co-Registrar. The Indenture
Trustee shall initially act as Note Registrar and Paying Agent.

The Person in whose name a Note shall be registered shall be deemed and regarded
as the absolute owner thereof for all purposes and the Owner Trustee and the
Indenture Trustee shall not be affected by any notice to the contrary, and
payment of or on account of either principal or interest on the Note shall be
made only to the registered holder thereof on the applicable record date for
payment. All such payments shall be valid and effective to satisfy and discharge
the liability upon the Note to the extent of the sums so paid.

Upon due presentation for registration of transfer of any Note at the Indenture
Trustee Office, the Owner Trustee shall execute and the Indenture Trustee shall
authenticate and deliver in the name of the transferee or transferees a new Note
or Notes, with the same maturity and interest rate, and in an equal aggregate
principal amount and dated the same date and bearing identification numbers not
contemporaneously or previously Outstanding. Prior to the Indenture Trustee
effecting any registration of transfer of any Note, the Noteholder seeking such
registration shall be required to certify to the Indenture Trustee that such
transfer has been registered under the Securities Act or is exempt from such
registration pursuant to an exemption under the Securities Act, including,
without limitation, Rule 144A thereunder, and, if requested by the Indenture
Trustee, shall be required to deliver an Opinion of Counsel satisfactory to the
Indenture Trustee to such effect.

Any Note or Notes may be exchanged for a Note or Notes, with the same maturity
and interest rate, and in an equal aggregate principal amount and dated the same
date. Notes to be exchanged shall be surrendered at the Indenture Trustee Office
or at any office or agency to be maintained by the Indenture Trustee for the
purpose as provided herein, and the Owner Trustee shall execute, and the
Indenture Trustee shall authenticate and deliver in exchange therefor, the Note
or Notes which the Noteholder making the exchange shall be entitled to receive,
bearing identification numbers not contemporaneously or previously Outstanding,
and shall make a notation thereon of the amount of all payments or prepayments
of principal previously made on the old Note with respect to which such new Note
is issued and the date to which interest on such old Note has been paid. Each
Note presented or surrendered for issue and registration of a new Note or Notes
shall be duly endorsed, or shall be accompanied by a written instrument of
transfer fully executed by, the Noteholder or its attorney duly authorized in
writing.

All Notes issued upon any registration of transfer of Notes shall be the valid
obligations of the Owner Trustee evidencing the same respective obligations, and
entitled to the same right, lien, security, preference and priority by virtue of
this Indenture, as the Notes surrendered upon such registration of transfer. The
Indenture Trustee shall not be required to

 

15



--------------------------------------------------------------------------------

register the transfer of any surrendered Note as above provided during the
15-day period preceding the due date of any payment on such Note.

All Notes shall at original issuance thereof and at any time thereafter bear the
following legend:

THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE AND MAY NOT BE TRANSFERRED WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OR STATE SECURITIES LAWS OR AN OPINION OF COUNSEL, SATISFACTORY
TO THE LESSEE (THE ISSUER OF THE SECURITIES REPRESENTED BY THIS NOTE), THAT SUCH
REGISTRATION IS NOT REQUIRED.

Except as set forth in Section 2.9 hereof, none of the Trust Company, the Owner
Trustee, the Indenture Trustee (in either case except in a fiduciary capacity)
or the Lessee shall be permitted to acquire any Note.

Section 2.7. Mutilated, Destroyed, Lost or Stolen Notes. If any Note shall
become mutilated, destroyed, lost or stolen, the Owner Trustee shall, upon the
written request of the holder of such Note, execute and deliver in replacement
thereof a new Note, with the same terms, including maturity, interest rate, and
principal amount and dated the same date and bearing identification numbers not
contemporaneously or previously Outstanding, as the Note so mutilated,
destroyed, lost or stolen. If the Note being replaced had become mutilated, such
Note shall be surrendered to the Indenture Trustee for cancellation. If,
notwithstanding the last sentence of Section 2.6 hereof, the Owner Trustee shall
acquire any of the Notes, such acquisition shall not operate as a prepayment,
redemption or satisfaction of the indebtedness represented by such Notes unless
and until the same are delivered to the Indenture Trustee for cancellation. If
the Note being replaced has been destroyed, lost or stolen, the holder of such
Note shall furnish to the Owner Trustee, the Owner Participant and the Indenture
Trustee such security or indemnity as may be reasonably required by them to save
the Owner Trustee, the Owner Participant and the Indenture Trustee harmless and
shall furnish evidence satisfactory to the Owner Trustee and the Indenture
Trustee of the destruction, loss or theft of such Note and the ownership
thereof; provided, however, that if the holder of such Note shall be an
insurance company or other financial institution with combined capital and
surplus of not less than the greater of $50,000,000 or four times the aggregate
principal amount of Notes held by such holder, the written undertaking of such
holder delivered to the Owner Trustee and the Indenture Trustee shall be
sufficient security and indemnity. The Indenture Trustee shall authenticate each
new Note on written request by the Owner Trustee and shall make a notation
thereon of the amount of all payments or prepayments of principal previously
made on the old Note with respect to which such new Note is issued and the date
to which interest on such old Note has been paid.

Section 2.8. Payment of Expenses on Transfer. Upon the execution, authentication
and delivery of any new Note or Notes pursuant to Section 2.6 or 2.7 hereof, the
Owner Trustee and the Indenture Trustee each may require from the party
requesting such new Note or Notes payment of a sum to reimburse the Owner
Trustee and the Indenture Trustee for,

 

16



--------------------------------------------------------------------------------

or to provide funds for, the payment of any tax or other governmental charge in
connection therewith or any charges and expenses connected with such tax or
other governmental charge paid or payable by the Owner Trustee or the Indenture
Trustee. Except as aforesaid, no service charge will be made to any Noteholder
by the Owner Trustee or Indenture Trustee in connection with any transfer or
exchange of any Note.

Section 2.9. Option To Purchase Notes. Each holder of Notes, by accepting a
Note, has thereby agreed that if an Indenture Event of Default which results
from a Lease Event of Default shall have occurred and be continuing, the Owner
Trustee or the Owner Participant may give written notice to the Indenture
Trustee of its intention to purchase all of the Notes then Outstanding in
accordance with this Section 2.9, which notice, in order to be effective, shall
state that it is irrevocable and shall designate a date as the date for such
purchase. Upon receipt of such notice by the Indenture Trustee, on the purchase
date specified in such notice: (a) if (i) the Indenture Trustee has not sought
to exercise any of the remedies set forth in Section 7.5, 7.6, 7.7, 7.13 or 7.14
hereof, sought to dispossess the Lessee of Buyer’s Transponders or sought to
terminate the Lease or given notice to the Owner Trustee of its intention to
exercise any of the foregoing remedies, (ii) the Indenture Trustee has not
declared all the Notes due and payable pursuant to Section 6 hereof, and
(iii) 180 days have not elapsed since the occurrence of such Indenture Event of
Default, the Owner Participant or the Owner Trustee, as the case may be, will
purchase all of the Notes then Outstanding for an amount equal to the aggregate
unpaid principal amount of all Notes, plus the Premium Amount (if any), together
with accrued but unpaid interest thereon (at the Applicable Rate but not any
Overdue Rate) to but excluding the date of such receipt, or (b) if clause (a) of
this Section 2.9 is not applicable, the Owner Participant or the Owner Trustee,
as the case may be, will purchase all of the Notes then Outstanding for an
amount equal to the aggregate unpaid principal amount of all Notes, together
with accrued but unpaid interest thereon (at the Applicable Rate but not any
Overdue Rate) to but excluding the date of such receipt, and, in each case, each
Noteholder will forthwith sell, assign, transfer and convey to the Owner Trustee
(without recourse or warranty of any kind other than of title to the Notes so
conveyed), all the right, title and interest of such Noteholder in and to the
Indenture Estate, this Indenture and all Notes held by such Noteholder, and the
Owner Trustee or the Owner Participant, as the case may be, shall thereupon
assume all such Noteholder’s rights and obligations under this Indenture and
such Notes; provided, however, that no such Noteholder shall be required so to
convey the Notes held by it unless (x) all other Notes at the time Outstanding
shall be simultaneously purchased (other than Notes not tendered by any
Noteholder in default of its obligations under this Section 2.9 or not tendered
by reason of the application of clause (y) of this proviso) by the Owner Trustee
or the Owner Participant, as the case may be, pursuant to this Section 2.9 and
(y) such conveyance shall not be in violation of any Applicable Laws. All
charges and expenses required to be paid pursuant to Section 2.8 hereof in
connection with the execution, delivery or authentication of any new Notes
pursuant to this Section 2.9 shall be borne by the Person requesting such new
Notes. The Indenture Trustee shall not commence the exercise of any remedy under
Section 7 hereof or under Section 16 of the Lease without having given 20 days’
prior written notice thereof to the Owner Trustee and the Owner Participant. For
the avoidance of doubt, the purchase price for any purchase of Notes made
pursuant to this Section 2.9 as a result of an Indenture Event of Default which
results from a Lease Event of Default under Section 15(j) of the Lease shall
include the then-applicable Premium Amount. Notwithstanding anything to the
contrary contained herein, the rights of the

 

17



--------------------------------------------------------------------------------

Owner Trustee and the Owner Participant set forth in this (b) of this
Section 2.9 shall be suspended during any Lessee OP Restricted Period.

Section 2.10. Notices of Redemptions, Purchases or Exchange. (a) Promptly, and
in any event within one (1) Business Day, after the Owner Trustee receives
written notice from the Lessee which indicates that there is a binding and
irrevocable obligation to redeem the Notes under Section 2.3 hereof, Section 2.4
hereof or Section 2.5 hereof or an Exchange to be made under Section 2.11
hereof, the Owner Trustee, the Owner Trustee shall give written notice to the
Indenture Trustee of any such redemption or Exchange. It is acknowledged and
agreed that, pursuant to the Participation Agreement, the Lessee is required to
give written notice to the Owner Trustee (with a copy to the Indenture Trustee
and the Noteholders) of any such redemption or Exchange on the first date on
which the Lessee’s obligation to consummate such redemption or Exchange becomes
binding and irrevocable in accordance with the applicable provisions of the
Participation Agreement or the Lease, such date to be, in any event, at least
ten (10) days prior to the date such redemption or Exchange is to be
consummated. In addition, if the Owner Trustee or the Owner Participant intends
and is permitted to exercise its rights to purchase the Notes under Section 2.9
hereof, the Owner Trustee shall give written notice of such purchase to the
Indenture Trustee at least 20 days prior to the date of purchase.

(b) After receipt of any notice of redemption, purchase or Exchange under
Section 2.10(a) hereof (which shall indicate that there is a binding and
irrevocable obligation to redeem the Notes), the Indenture Trustee shall give
notice to all Noteholders by delivery by hand or by first-class registered or
certified mail, postage prepaid, of any redemption of the Notes under
Section 2.3, 2.4 or 2.5 hereof, any purchase of Notes pursuant to Section 2.9
hereof or any Exchange under Section 2.11 hereof, such notice to be given within
one (1) Business Days after such receipt by the Indenture Trustee.

All notices of redemption, purchase or Exchange shall be prepared by the Lessee
(or in the case of any purchase pursuant to Section 2.9 hereof, the Owner
Trustee) and shall state:

(1) the date of redemption, purchase or Exchange,

(2) the Section and clause of this Indenture pursuant to which the redemption,
the purchase or the Exchange is being made,

(3) with respect to redemption, purchases or Exchanges in whole of Notes issued
hereunder on the date of redemption, purchase or Exchange, the amount which will
or has become due and payable or will be or has been exchanged with respect to
such Notes, and

(4) the place or places where such Notes are to be surrendered or presented for
redemption, purchase or Exchange.

Section 2.11. Exchange of Obligations of Owner Trustee or the Lessee. The Lessee
may, subject to Section 11.08 of the Participation Agreement and
Section 2.5(a)(viii) hereof, elect to satisfy all of the rights and obligations
of the Owner Trustee under this Indenture with respect to the redemption of the
Notes pursuant to Section 2.4(c), 2.4(f), 2.5(a)(i), 2.5(a)(ii) and 2.5(a)(iv)
hereof by in effect assuming such obligations as provided in this Section 2.11
in

 

18



--------------------------------------------------------------------------------

lieu of redeeming the Notes. In addition, to the extent permitted and required
by Section 10.02(d) or Section 11.07(h) of the Participation Agreement, the
Lessee shall, subject to the conditions set forth below in this Section 2.11,
assume the Owner Trustee’s obligations under the Notes. Upon the occurrence of
any event contemplated by the first two sentences of this Section 2.11, the
Notes shall be mandatorily exchanged for secured, full recourse notes of the
Lessee to be issued under a new indenture, as described below (an “Exchange”).
Such notes will be issued on the date specified in the notice given pursuant to
Section 2.10 hereof with respect to an Exchange (any such date being the same
date on which such redemption would otherwise occur and being referred to
hereinafter as the “Exchange Date”). The following shall be conditions to the
issuance of any new notes in exchange for the Notes:

(a) the Lessee shall have paid all amounts of Rent (if applicable) and any other
amounts then due by it under the Transaction Documents;

(b) the notes issued in exchange for the Notes shall bear interest from the date
which interest was last paid on the Notes and shall be issued in the then
current principal amount, bear the same interest rate, be payable in
installments in the same manner, mature in the same installments (if any), have
the same final maturity and otherwise have substantially the same terms as the
Notes being exchanged therefor;

(c) the Lessee shall have delivered to the Indenture Trustee a certificate,
dated the Exchange Date, of a Responsible Officer of the Lessee stating that the
Lessee has paid to the Owner Trustee all amounts required to be paid by it to
the Owner Trustee pursuant to the Transaction Documents in connection with such
Exchange and all the conditions provided for in this Section 2.11 have been
satisfied;

(d) the new notes shall be issued under an indenture substantially in the form
of this Indenture with such changes as may be appropriate to reflect the
issuance of secured notes on a full recourse basis against the Lessee for its
obligations thereunder and as approved by the Majority Interest of Noteholders
and the Lessee;

(e) each of the Guarantors shall have executed and delivered a guarantee,
substantially in the form of the Guarantee Agreement with such changes as may be
appropriate to reflect the issuance, and guarantee, of secured notes on a full
recourse basis against the Lessee and as approved by the Majority Interest of
Noteholders and the Lessee;

(f) the Indenture Trustee shall have received, on or prior to the Exchange Date,
evidence of all corporate action referred to in the Opinion or Opinions of
Counsel referred to below;

(g) the Indenture Trustee and the Owner Trustee shall have received an Opinion
or Opinions of Counsel for the Lessee dated the Exchange Date, which without
unusual qualification shall be (i) to the effect that, after giving effect to
the new indenture referred in Section 2.11(d) hereof, such indenture and the
notes being issued thereunder constitute legal, valid and binding obligations of
the Lessee enforceable against the Lessee in accordance with their respective
terms, except as the same may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the rights of creditors
generally and by

 

19



--------------------------------------------------------------------------------

general principles of equity, and (ii) to such other effect as shall be
customary in opinions delivered to such Persons in connection with the issuance
of similar secured notes and as approved by the Indenture Trustee and the
Lessee;

(h) the Indenture Trustee and the Owner Trustee shall have received an Opinion
or Opinions of Counsel for the Guarantors dated the Exchange Date, which without
unusual qualification shall be (ii) to the effect that, after giving effect to
the new guarantees referred to in Section 2.11(e) hereof, such guarantees
constitute the legal, valid and binding obligations of the Guarantors,
enforceable against the Guarantors, in accordance with their terms, except as
the same may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights of creditors generally and by
general principles of equity, and (y) to such other effect as shall be customary
in opinions delivered to such Persons in connection with the issuance of a
guarantee of similar secured notes and as approved by the Indenture Trustee and
the Lessee; and

(i) the new notes shall be secured by first priority security interests in
Buyer’s Transponders and the Satellite, the XM Agreements (or replacements of
the XM Agreements to the extent necessary or advisable to permit operation and
service of Buyer’s Transponders and the Satellite in the event the Indenture
Trustee forecloses on the Lien of the Indenture Estate) and all other relevant
collateral constituting part of the Indenture Estate.

If all of the foregoing conditions are satisfied, then, automatically and
without the requirement of further action by any Person, effective as of the
Exchange Date, the Owner Trustee shall be released from all of its obligations
under this Indenture in respect of the exchanged Notes (other than any
obligations or liabilities of the Owner Trustee in its individual capacity
incurred on or prior to the Exchange Date or arising out of or based upon events
that occurred on or prior to the Exchange Date and are not solely attributable
to any default by the Lessee, Holdings or any Guarantor, individually or in any
combination, under any Operative Document, which obligations and liabilities
shall remain the sole responsibility of the Owner Trustee). Any Notes which are
not actually surrendered and canceled shall be deemed to have been so
surrendered and canceled and exchanged for the new notes issued in accordance
with this Section 2.11.

Section 2.12. Appointment to Fill a Vacancy in Office of Indenture Trustee. The
Owner Trustee, whenever necessary to avoid or fill a vacancy in the office of
Indenture Trustee, will, with the consent of the Lessee, appoint, in the manner
provided in Section 9.7 hereof, an Indenture Trustee, so that there shall at all
times be an Indenture Trustee hereunder; provided, however, that no such consent
of the Lessee shall be required if a Payment Default, Bankruptcy Default or
Lease Event of Default has occurred and is continuing.

Section 2.13. Paying Agents. Whenever the Indenture Trustee in its sole
discretion shall appoint a Paying Agent, it will cause the Paying Agent to
execute and deliver an instrument in which the Paying Agent shall agree with the
Indenture Trustee, subject to the provisions of this Section 2.13:

(a) that it will hold all sums received by it as such agent for the payment of
the principal of, and interest and Premium Amount, if any, and all other amounts
due and owing with respect to the Notes as set forth in such Notes or any
schedule thereto (whether such sums

 

20



--------------------------------------------------------------------------------

have been paid to it by the Indenture Trustee or the Owner Trustee) in trust for
the benefit of the Noteholders or of the Indenture Trustee; and

(b) that it will give the Indenture Trustee notice of any failure by the Owner
Trustee to make any payment of the principal of or interest or Premium Amount or
any other amount due and owing on the Notes as set forth in such Notes or any
schedule thereto when the same shall be due and payable.

Anything in this Section 2.13 to the contrary notwithstanding, the Owner Trustee
may at any time for the purpose of obtaining a satisfaction and discharge of
this Indenture or for any other reason, pay or cause to be paid to the Indenture
Trustee all sums held in trust by the Owner Trustee or any paying agent
hereunder, such sums to be held by the Indenture Trustee in trust as provided
herein.

Anything in this Section 2.13 to the contrary notwithstanding, the agreements to
hold in trust as provided in this Section 2.13 are subject to the provisions of
Sections 19 and 20 hereof.

Section 2.14. Holder Lists; Ownership of Notes. The Indenture Trustee shall
preserve in as current a form as is reasonably practicable the most recent list
available to it of the names and addresses of the Noteholders. If the Indenture
Trustee is not the Note Registrar, the Note Registrar shall furnish to the
Indenture Trustee semi-annually not more than five days after each record date
of payment, as of such record date of payment, or at such other times as the
Indenture Trustee may request in writing, a list, in such form and as of such
date as the Indenture Trustee may reasonably require, containing all the
information in the possession or control of the Note Registrar as to the names
and addresses of the Noteholders and the amounts of the Notes held by such
Noteholders. Ownership of the Notes shall be proved by the Note Register kept by
the Note Registrar.

Section 3. Covenants and Representations and Warranties of Owner Trustee, etc

Section 3.1. Certain Agreements of Owner Trustee. The trust for which the Owner
Trustee serves as trustee under the Trust Agreement will not directly or
indirectly: (a) engage in any business or activity other than the carrying out
of the business, activities and transactions contemplated by the Transaction
Documents; (b) by affirmative act, create, incur, assume, guaranty, agree to
purchase or repurchase or provide funds in respect of any indebtedness,
liability or obligation other than (i) indebtedness evidenced by the Notes,
(ii) all other indebtedness at any time secured by this Indenture and (iii) as
expressly permitted by the Transaction Documents; or (c) purchase or agree to
purchase any property or asset (other than as expressly contemplated by the
Transaction Documents); provided that, the agreement of the Owner Trustee in
this Section 3.1 shall not in any way impact the activities of the Owner Trustee
(in any capacity other than as trustee under the Trust Agreement in respect of
the trust) or the Trust Company.

Section 3.2. Notice of Indenture Event of Default; Furnishing Copies of
Documents. Promptly upon the Lease being executed by the parties thereto, the
Owner Trustee

 

21



--------------------------------------------------------------------------------

will deliver to the Indenture Trustee the original executed counterpart thereof,
which shall be identified as such as provided in Section 22 of the Lease. If the
Owner Trustee shall have Actual Knowledge of an Event of Loss or Indenture Event
of Default, the Owner Trustee shall give prompt notice thereof by telecopier,
telex or telephone (confirmed in the case of notice by telephone by written
notice sent in the manner provided in Section 14 hereof) to the Indenture
Trustee describing in reasonable detail the action, if any, the Owner Trustee is
taking or proposes to take with respect thereto. For all purposes of this
Indenture, in the absence of Actual Knowledge on the part of the Owner Trustee,
the Owner Trustee shall not be deemed to have knowledge of an Event of Loss or
Indenture Event of Default. The Owner Trustee shall furnish to the Indenture
Trustee (provided, in the case of any successor to the Indenture Trustee, that
such successor has agreed to the provisions of Sections 13.01 and 13.15 of the
Participation Agreement), promptly upon receipt thereof, a duplicate or copy of
all reports, notices, requests, demands, certificates, financial statements and
other instruments furnished to the Owner Trustee under any Transaction Document,
to the extent that any of the same shall not state on its face or otherwise that
it has already been distributed to the Indenture Trustee.

Section 3.3. Certain Limitations on Actions of Owner Trustee, etc. The Owner
Trustee will not take any action expressly prohibited by the terms of this
Indenture or any other Operative Document with respect to any part of the
Indenture Estate that might adversely affect the Indenture Trustee or any
Noteholder except with the prior written concurrence of the Indenture Trustee
and such other consents as are required by the terms of this Indenture. The
Owner Trustee represents and warrants that it has not assigned, pledged or
otherwise disposed of, and hereby covenants that it will not assign, pledge or
otherwise dispose of, so long as this Indenture shall remain in effect, any of
its estate, right, title or interest subject to this Indenture to anyone other
than the Indenture Trustee (except as expressly permitted under the applicable
provisions of the Transaction Documents). The Owner Trustee further covenants
that it will not, except with the prior written concurrence of the Indenture
Trustee or as expressly provided in or permitted by Section 13.1 or 16.4 hereof
or any other provision of this Indenture or with respect to any property not
constituting part of the Indenture Estate, (a) exercise any election or option,
or give any notice, consent, waiver or approval, or take any other action, under
or in respect of any Granting Clause Document (except in respect of Excepted
Payments); (b) accept any payment (other than any Excepted Payment) from, or
settle or compromise any claim against, the Lessee under any Granting Clause
Document (except in respect of Excepted Payments); (c) submit or consent to the
submission to arbitration of any dispute, difference or other matter arising
under or in respect of any Granting Clause Document (unless the rights of the
Indenture Trustee and the Noteholders are not adversely affected thereby) other
than in respect of Excepted Payments; (d) take any action expressly prohibited
by the terms of this Indenture or any other Operative Documents, the taking of
which might result in an alteration or impairment of any Note or any Granting
Clause Document (except in respect of Excepted Payments) or any of the rights or
security created or effected thereby; or (e) cancel, terminate, amend or modify,
or consent to the same in respect of, any Granting Clause Document.

Section 3.4. Payment of Moneys to Indenture Trustee. The Owner Trustee agrees
that promptly on receipt thereof it will transfer to the Indenture Trustee any
and all moneys from time to time received by it (other than from the Indenture
Trustee) constituting part of the Indenture Estate, for distribution or
retention by the Indenture Trustee pursuant to this Indenture.

 

22



--------------------------------------------------------------------------------

Section 3.5. Further Assurances; Financing Statements. At any time and from time
to time, upon the request of the Indenture Trustee, the Owner Trustee shall
promptly and duly execute and deliver any and all such further instruments and
documents presented to it as the Indenture Trustee may reasonably deem necessary
or desirable in obtaining the full benefits of the Lien created or intended to
be created hereby and of the rights and powers herein granted. Upon the
instructions at any time and from time to time of the Indenture Trustee, the
Owner Trustee shall execute and file any financing statement (and any
continuation statement with respect to any such financing statement), or any
other similar document relating to the Lien of this Indenture, presented to it
for signing or filing as may be specified in such instructions.

Section 3.6. Appointment of Indenture Trustee as Attorney-in-Fact. The Owner
Trustee hereby unconditionally appoints and constitutes the Indenture Trustee
the true and lawful attorney-in-fact of the Owner Trustee, irrevocably, with
full power (in the name of the Owner Trustee or otherwise) to ask, require,
demand and receive any and all moneys and claims for moneys due and to become
due that are part of the Indenture Estate under or arising out of any Granting
Clause Document and to endorse any checks or other instruments or orders in
connection therewith that are part of the Indenture Estate.

Section 3.7. Liability of Owner Trustee Under Granting Clause Documents; Absence
of Liability of Indenture Trustee. Anything herein to the contrary
notwithstanding, the Owner Trustee shall remain liable under each Granting
Clause Document to which it is a party to perform all the obligations (if any)
assumed by it thereunder, all in accordance with and pursuant to the terms and
provisions thereof. The Indenture Trustee shall not have any obligation or
liability under any Granting Clause Document by reason of or arising out of the
assignment of any Granting Clause Document assigned pursuant to this Indenture
nor shall the Indenture Trustee be required or obligated in any manner, except
as herein expressly provided, to perform or fulfill any obligation of the Owner
Trustee or the Lessee under or pursuant to any such Granting Clause Document or,
except as herein expressly provided, make any payment, or make any inquiry as to
the nature or sufficiency of any payment received by it, or present or file any
claim, or take any action to collect or enforce the payment of any amounts that
may have been assigned to it or to which it may be entitled at any time or
times.

Section 3.8. Representations and Warranties. NONE OF TRUST COMPANY, THE OWNER
TRUSTEE OR THE OWNER PARTICIPANT MAKES ANY REPRESENTATION OR WARRANTY, EXPRESS
OR IMPLIED, AS TO THE TITLE, VALUE, COMPLIANCE WITH SPECIFICATIONS, CONDITION,
MERCHANTABILITY, DESIGN, QUALITY, DURABILITY, OPERATION OR FITNESS FOR USE OR
PURPOSE OF THE SATELLITE, ANY OF BUYER’S TRANSPONDERS OR ANY PART THEREOF, OR
ANY OTHER REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WITH
RESPECT TO THE SATELLITE, ANY OF BUYER’S TRANSPONDERS OR ANY PART THEREOF OR
OTHERWISE, except that Trust Company hereby represents, warrants and covenants
to the Indenture Trustee for the benefit of each Noteholder that (a) the Owner
Trustee shall have received on the Closing Date whatever title to Buyer’s
Transponders as was granted and conveyed to it, free and clear of Lessor Liens
created by or attributable to Trust Company, (b) the Transaction Documents to
which Trust Company is a party have been duly authorized, and have been duly
executed and delivered by one or more of its officers and each such Transaction
Document (to the extent of Trust Company’s representations, warranties,

 

23



--------------------------------------------------------------------------------

covenants and other agreements made therein) constitutes the legal, valid and
binding obligation of Trust Company enforceable against Trust Company in
accordance with the terms thereof subject, as to enforcement, to bankruptcy,
reorganization, insolvency, receivership, moratorium and other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and to general equitable principles, and (c) each of Trust Company and
(assuming the due authorization, execution and delivery of the Trust Agreement
by the Owner Participant) the Owner Trustee, has (or, in the case of the Lease,
the Owner Trustee will have) the corporate authority to enter into and perform
its duties and obligations under the Transaction Documents to which it is (or,
in the case of the Lease, the Owner Trustee will be) a party. The Owner Trustee
hereby represents, warrants and covenants to the Indenture Trustee for the
benefit of each Noteholder, that (assuming the due authorization, execution and
delivery of the Trust Agreement by the Owner Participant) each Transaction
Document to which it is (or, in the case of the Lease, will be) a party (to the
extent of the Owner Trustee’s representations, warranties, covenants and other
agreements made (or, in the case of the Lease, that will be made) thereunder)
constitutes (or, in the case of the Lease, will constitute) the legal, valid and
binding obligation of the Owner Trustee enforceable against the Owner Trustee in
accordance with the terms thereof, subject, as to enforcement, to bankruptcy,
reorganization, insolvency, receivership, moratorium and other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and to general equitable principles. The Owner Trustee makes no
representation or warranty as to the validity, legality or enforceability of any
Transaction Document in respect of any other party thereto or as to the
correctness of any statement contained in any thereof (unless any such statement
is expressly made therein by the Owner Trustee) except as expressly set forth in
the Participation Agreement.

Section 3.9. Owner Trustee Not Acting in Individual Capacity; Successor Owner
Trustee. The Indenture Trustee and each Noteholder (by its acceptance of a Note)
acknowledge that the Trust Company is entering into this Indenture solely as the
Owner Trustee under the Trust Agreement and not in its individual capacity, and
in no case whatsoever shall it (or any entity acting as successor Owner Trustee
under the Trust Agreement) or the Owner Participant be personally liable for, or
for any loss in respect of, any of the statements, representations, warranties,
agreements or obligations of the Owner Trustee hereunder, as to all of which the
Indenture Trustee and the Noteholders agree to look solely to the Indenture
Estate, except that Trust Company (and not the Lessor’s Estate or the Indenture
Estate) shall be liable (a) for its own willful misconduct or gross negligence;
(b) in the case of the inaccuracy of any of its representations or warranties or
the failure to perform any covenant of Trust Company contained in or referred to
in Section 3.8 hereof or in Sections 4.04, 5.03 and 5.05(b) of the Participation
Agreement (to the extent applicable to Trust Company); and (c) for the failure
to use ordinary care in the distribution of moneys received by it in accordance
with the provisions hereof. If a successor Owner Trustee shall be appointed in
accordance with the terms of the Trust Agreement such successor Owner Trustee
shall, without any further act, succeed to all the rights, duties, immunities
and obligations of the Owner Trustee hereunder and the predecessor Owner Trustee
shall be released from all further duties and obligations hereunder. In the case
of any appointment of a successor to the Owner Trustee pursuant to the Trust
Agreement or any merger, consolidation or transfer of substantially all the
corporate trust business of the Owner Trustee, the successor Owner Trustee in
its individual capacity shall give prompt written notice thereof to the
Indenture Trustee and the Noteholders, except if the Owner Trustee shall be the
survivor of any such merger or consolidation.

 

24



--------------------------------------------------------------------------------

Section 3.10. Trust Agreement. The Owner Trustee agrees that, so long as any of
the Notes shall be Outstanding, it shall not enter into any amendment or
supplement to the Trust Agreement (other than an amendment or supplement solely
for the purpose of appointing a successor trustee or a co-trustee pursuant to
Article VIII thereof or any other amendment which does not adversely affect the
interests of the Noteholders) without the prior approval of the Indenture
Trustee. This Indenture shall not be affected by any amendment or supplement to
the Trust Agreement requiring such approval and not so approved. No such
approval shall be required for any amendment or supplement pursuant to which a
transfer is effected pursuant to Article XII of the Participation Agreement,
pursuant to any requirement of an Operative Document or pursuant to any Equity
Wrap Document; provided such transfer is effected in accordance with any
requirement of such Article XII, or such Operative Document or Equity Wrap
Document (as amended, waived or modified only in accordance therewith) for the
benefit of the Noteholders or the Indenture Trustee. The Owner Trustee covenants
and warrants that it will not take any action to terminate or revoke the Trust
Agreement so long as any of the Notes or any unpaid obligations under or secured
by this Indenture shall remain Outstanding, except with the prior approval of
the Indenture Trustee.

Section 4. No Credit for Payment of Taxes. The Owner Trustee shall not be
entitled to any credit against the principal of or interest payable on the
Notes, or any other sums that may become payable under the terms thereof or
hereof, by reason of the payment of any tax on any of Buyer’s Transponders or
any part thereof; provided that the Owner Trustee shall not be obligated to
reimburse the Indenture Trustee or any Noteholder for amounts required to be
withheld by the Indenture Trustee for any taxes and no Indenture Default or
Indenture Event of Default shall occur as a result of any such withholding.

Section 5. Application of Proceeds from Indenture Estate. All moneys received
and other amounts realized by the Indenture Trustee as provided by any
Transaction Document shall be applied or distributed as hereinafter provided in
this Section 5.

Section 5.1. Application of Proceeds Prior to Default. Except as otherwise
provided in Sections 5.3 and 5.5 hereof, the Indenture Trustee shall apply all
payments in respect of Base Rent and of Supplemental Rent under Sections
3(b)(ii), 3(b)(iv) and 3(c) of the Lease as well as any payment in respect of
interest on any overdue amount of Base Rent or of such Supplemental Rent
received by it as follows:

(a) so much of such payments as shall be required to pay in full the aggregate
amount of principal of, and Premium Amount (if any), interest on, and any other
amounts then due on the Notes then Outstanding (including any interest at the
Overdue Rate on overdue principal and to the extent permitted by Applicable
Laws, overdue interest and Premium Amount) shall be applied to the payment of
such principal, Premium Amount, interest and other amounts, such application to
be made in accordance with the terms of the Notes ratably, without priority of
one over the other, in the proportion that the amount then due and payable in
respect of each Note bears to the aggregate amount then due and payable in
respect of all Notes then Outstanding; and

(b) the balance, if any, of such payments remaining thereafter shall be remitted
by the Indenture Trustee to the Owner Trustee; provided that if a Lease Event of
Default

 

25



--------------------------------------------------------------------------------

or an Indenture Default arising from a Bankruptcy Default under the Lease or an
Indenture Default arising under Section 6(f), 6(g) or 6(h) hereof (collectively,
the “Covered Defaults and Covered Events of Default”), shall have occurred and
be continuing, then such balance shall not be distributed to the Owner Trustee
pursuant to the provision in this paragraph (b) found prior to this proviso, but
shall be held by the Indenture Trustee as part of the Indenture Estate until
whichever of the following shall first occur:

(i) All such Covered Defaults or Covered Events of Default shall have been
cured, waived or discontinued, in which event such balance shall be distributed
as provided in clause (b) above;

(ii) Such Covered Defaults or Covered Events of Default shall have continued for
a period of 180 days, in which event such balance shall be distributed as
provided in clause (b) above; and

(iii) Section 5.5 hereof shall be applicable in which event such balance shall
be distributed in accordance with the provisions thereof.

Section 5.2. Application of Other Amounts Held by Indenture Trustee upon Rent
Default. Except as otherwise provided in Section 5.5 hereof, if as a result of
(a) any failure by the Lessee to pay any installment of Base Rent or of
Supplemental Rent under Section 3(b)(ii), 3(b)(iv) or 3(c) of the Lease on any
day when such installment is due or (b) any Indenture Default or Indenture Event
of Default, there shall not have been distributed on any Rent Payment Date the
full amount then distributable pursuant to clause (a) of Section 5.1 hereof, the
Indenture Trustee shall apply other payments of the character referred to in
Section 5.7(a) hereof then held by it or thereafter received by it to the Notes
to the extent necessary to make the payments then due pursuant to such clause
(a) of Section 5.1 hereof.

Section 5.3. Retention of Amounts by the Indenture Trustee. If at the time of
receipt by the Indenture Trustee of any payment in respect of Base Rent or of
Supplemental Rent under Sections 3(b)(ii), 3(b)(iv) or 3(c) of the Lease
(whether or not then overdue) or of any payment in respect of interest on any
overdue installment of Base Rent or of Supplemental Rent, or of any payment
otherwise distributable pursuant to Section 5.6 or 5.7(a) hereof, there shall
have occurred and be continuing a Covered Default or Covered Event of Default of
which the Indenture Trustee shall have Actual Knowledge, the Indenture Trustee
shall retain such amount (to the extent not required to be applied pursuant to
clause (a) of Section 5.1 hereof) as part of the Indenture Estate and invest
such amount in accordance with the terms of Section 9.10 hereof, and at such
time as there shall not be continuing a Covered Default or Covered Event of
Default of which the Indenture Trustee shall have Actual Knowledge, the
Indenture Trustee shall distribute such amount pursuant to clause (b) of
Section 5.1 hereof (or as provided in Section 5.6 or 5.7(a) hereof in the case
of any payment distributed pursuant to either such Section); provided, however,
that, except during a Lessee OP Restricted Period, any such amounts must be
distributed by the Indenture Trustee pursuant to clause (b) of Section 5.1
hereof (or as provided in Section 5.6 or 5.7(a) hereof in the case of any
payment distributed pursuant to either such Section) within 180 days after the
occurrence of such Covered Default or Covered Event of Default (or upon receipt
of such amounts, if received thereafter) unless, on or prior to such 180th day,
(1) the Indenture Trustee shall have declared the Notes, or the Notes shall be
deemed to

 

26



--------------------------------------------------------------------------------

have been declared, due and payable pursuant to Section 6 hereof or (2) the
Indenture Trustee shall have declared the Lease to be in default pursuant to
Section 16 thereof and shall have commenced the enforcement of its rights and
remedies under such Section 16.

Section 5.4. Application of Payments upon an Event of Loss, Termination or
Purchase of Buyer’s Transponders; Other Redemptions

(a) Except as otherwise provided in Section 5.5 hereof, the Indenture Trustee
shall apply all moneys received by it under Sections 2.3, 2.4 and 2.5 hereof,
under Sections 8, 12(a), 12(b), 12(d), 19(a) and 19(b) of the Lease, under
Articles X and XI of the Participation Agreement, to the redemption of the Notes
in the following order of priority:

(i) first, in the manner provided in Section 5.5(a)(i),

(ii) second, in the manner provided in Section 5.5(a)(ii),

(iii) third, in the manner provided in Section 5.5(a)(iii),

(iv) fourth, in the manner provided in Section 5.5(a)(iv), and

(v) fifth, in the manner provided in Section 5.5(a)(v),

provided, that if, in the case of an Event of Loss, the proviso to the first
sentence of Section 12(a) of the Lease shall be applicable, with the result that
two payments shall be made pursuant to such Section, the Indenture Trustee shall
apply each such payment, to the extent thereof, in accordance with this
paragraph (a) but the aggregate amount distributed pursuant to subparagraph
(i) or (ii) of this paragraph (a) out of both such payments shall not exceed the
aggregate amount distributable under such subparagraph in respect of such Event
of Loss.

(b) Except as otherwise provided in Section 5.5 hereof, any amounts received
directly or indirectly from any governmental authority, insurer or other party
pursuant to any provision of Section 9 or 12 of the Lease as a result of loss or
damage not constituting an Event of Loss with respect to any Transponder, or as
a result of such loss or damage constituting an Event of Loss, if and to the
extent that such amounts would at the time be required to be paid to the Lessee
pursuant to such Section 12 but for the fact that a Lease Event of Default, a
Payment Default or a Bankruptcy Default shall have occurred and be continuing,
shall be held by the Indenture Trustee as security for the obligations of the
Lessee under the Lease and the Participation Agreement and shall be invested in
accordance with the terms of Section 9.10 hereof, and at such time as the
conditions for payment to the Lessee specified in such Section 9 or 12, as the
case may be, shall be fulfilled and there shall not be continuing any Lease
Event of Default, Payment Default or Bankruptcy Default, such amount, and the
proceeds of any investment thereof, shall, to the extent not theretofore
applied, be paid to the Lessee to the extent provided in the Lease.

Section 5.5. Payments After Indenture Event of Default. (a) The Indenture
Trustee shall apply all moneys received and amounts held or realized by it
(including any amounts realized by the Indenture Trustee pursuant to the
exercise of any of the remedies pursuant to this Indenture or Section 16 of the
Lease) after either (x) the Lease shall have been

 

27



--------------------------------------------------------------------------------

declared in default pursuant to Section 16 thereof or (y) the outstanding
principal of the Notes shall have been declared or deemed to have been declared
to be immediately due and payable pursuant to Section 6 hereof and all moneys
then held or thereafter received by it under this Indenture or under any
Granting Clause Document as part of the Indenture Estate, in the following order
of priority:

(i) first, so much of such payments and amounts as shall be required to
reimburse the Indenture Trustee for any tax or other expense (including, without
limitation, the reasonable expenses and disbursements of its agents and
reasonable legal fees and expenses) incurred or paid by it with its own funds
(to the extent incurred in connection with its duties as the Indenture Trustee
and to the extent reimbursable and not previously reimbursed) and to provide (to
the extent not theretofore paid by the Lessee pursuant to Section 9.02(b) of the
Participation Agreement) reasonable compensation for its services hereunder
shall be paid to the Indenture Trustee for application to itself;

(ii) second, so much of such payments or amounts remaining as shall be required
to reimburse the then existing or prior Noteholders for indemnity obligations
incurred pursuant to Section 9.1(c) hereof (to the extent not previously
reimbursed) shall be distributed to such then existing or prior Noteholders in
accordance with the amount of any payments or deposits made by each such then
existing or prior Noteholder pursuant to Section 9.1(c) hereof; and in case the
aggregate amount so to be paid to all such existing and prior Noteholders shall
be insufficient to pay all such amounts as aforesaid, then, ratably, without
priority of one such Noteholder over any other, in the proportion that the
amount of such payments to which each such Noteholder is entitled bears to the
aggregate amount of such payments to which all such Noteholders are entitled;

(iii) third, so much of such payments and amounts remaining as shall be required
to pay in full the aggregate unpaid principal amount of the Notes then
Outstanding, plus any accrued but unpaid interest thereon to the date of
distribution (including, to the extent applicable and permitted by Applicable
Laws, interest at the Overdue Rate thereon) and Premium Amount, if any, shall be
paid to each Noteholder ratably, without priority of one over any other, in the
proportion that the unpaid principal of its Notes, plus any such accrued but
unpaid interest (including such interest at the Overdue Rate, if any) thereon
and Premium Amount, if any, bears to the aggregate unpaid principal amount of
all Notes then Outstanding plus any such accrued but unpaid interest (including
such interest at the Overdue Rate, if any) thereon and Premium Amount, if any;

(iv) fourth, so much of such payments and amounts remaining shall be required to
pay in full any other indebtedness secured by this Indenture to be paid shall be
applied to payment of such indebtedness; and

(v) fifth, the balance, if any, of such payments and amounts remaining
thereafter shall be distributed to the Owner Trustee for distribution pursuant
to the Trust Agreement.

 

28



--------------------------------------------------------------------------------

(b) Each payment on a Note shall be applied, first, to the payment of accrued
interest on and Premium Amount, if any, with respect to such Note to the date of
such payment, and second, to the payment of any principal on such Note then due
thereunder.

Section 5.6. Application of Certain Other Payments. Except as otherwise provided
in Section 5.1, 5.2, 5.3, 5.4 or 5.5 hereof, any moneys received by the
Indenture Trustee for which provision as to the application thereof is made in
the Lease or the Participation Agreement or any other Granting Clause Document,
but not elsewhere in this Indenture, shall be applied forthwith to the purpose
for which such payment was made in accordance with the terms of the Lease or the
Participation Agreement or such other Granting Clause Document, as the case may
be.

Section 5.7. Other Payments. Except as otherwise provided in Section 5.1, 5.2,
5.3, 5.4, 5.5 or 5.6 hereof,

(a) any moneys received and amounts realized by the Indenture Trustee for which
no provision as to the application thereof is made in any Transaction Document
or elsewhere in this Section 5 shall be distributed forthwith by the Indenture
Trustee to the Owner Trustee; and

(b) any moneys received and amounts realized by the Indenture Trustee under the
Lease, this Indenture or otherwise with respect to the Indenture Estate after
payment in full of the principal of, interest on and Premium Amount, if any
(including interest at the Overdue Rate, if any), on all the Notes and all other
amounts due with respect to the Notes as set forth in such Notes or any schedule
thereto and all other amounts due to the Indenture Trustee, as well as any other
amounts remaining as part of the Indenture Estate after such payment in full,
shall be distributed forthwith by the Indenture Trustee to the Owner Trustee.

Section 5.8. Excepted Payments. Anything contained herein or in any other
Transaction Document to the contrary notwithstanding, any Excepted Payments at
any time received by the Indenture Trustee shall be paid over by the Indenture
Trustee to the Owner Trustee or other Person entitled thereto as promptly as
reasonably practicable.

Section 5.9. Payments to Owner Trustee. Any amount distributable hereunder by
the Indenture Trustee to the Owner Trustee shall be paid to the Owner Trustee by
wire transfer of immediately available funds at such office and to such account
or accounts of such Person or Persons as shall be designated from time to time
by written notice from the Owner Trustee to the Indenture Trustee.

Section 5.10. Withholding Taxes. The Indenture Trustee shall withhold any taxes
required to be withheld on payments to any Noteholder who is not a “United
States person”, within the meaning of the Code, except to the extent that such
Noteholder has furnished evidence satisfactory to the Indenture Trustee of any
exemption from withholding claimed by such Noteholder and under no circumstances
shall the failure of any such Noteholder to receive any amounts so withheld
constitute an Indenture Default or an Indenture Event of Default.

Section 6. Indenture Event of Default; Declaration of Notes Due. If one or more
of the following events (individually called an “Indenture Event of Default” and

 

29



--------------------------------------------------------------------------------

collectively called “Indenture Events of Default”) shall occur and be
continuing, whether such occurrence shall be voluntary or involuntary, or come
about or be effected by operation of law or pursuant to or in compliance with
any judgment, decree or order of any court or any order, rule or regulation of
any administrative or governmental body, subject, however, to the Owner
Trustee’s rights under Sections 2.9 and 16 hereof:

(a) a Lease Event of Default (other than, unless the Owner Trustee shall at its
sole option so determine and give notice to such effect to the Indenture
Trustee, one arising from the failure to make an Excepted Payment when due or
arising from a failure by the Lessee to perform or observe any covenant,
condition or agreement to be performed or observed by it under the Tax
Indemnification Agreement) shall occur and be continuing; or

(b) unless arising as a result of a Lease Default or Lease Event of Default, the
Owner Trustee shall, for a period of 15 Business Days, fail to make a payment of
the principal of, Premium Amount, if any, interest on, or any other amount due
on any Note after the same shall have become due and payable (whether at
maturity or on a date fixed for any installment payment of principal and/or
interest or a date fixed for any required redemption or by acceleration,
declaration, demand or otherwise); or

(c) the Owner Trustee shall default in the due performance or observance by it
of any of the terms of Section 3.1, 3.3 or 3.10 hereof in any material respect
and any such default shall continue for more than 30 days after the Owner
Trustee shall have been given written notice of such default by the Indenture
Trustee; or the Owner Participant Guarantee Agreement shall cease to be valid
and binding or in full force and effect (other than as a result of a transfer in
accordance with the Operative Documents or the Equity Wrap Documents); or

(d) the Owner Participant or Owner Trustee shall default in any material respect
in the due performance or observance by it of any other of their respective
obligations hereunder, under any Note or under the Participation Agreement, and
any such default shall continue for more than 30 days after the Owner Trustee or
the Owner Participant, as the case may be, shall have been given written notice
of such default by the Indenture Trustee, provided that if such default is
capable of cure but cannot be cured by payment of money or by diligent efforts
within such 30-day period (the “cure period”) but such diligent efforts shall be
properly commenced within the cure period and the Owner Trustee or the Owner
Participant, as the case may be, is diligently pursuing, and shall continue
diligently to pursue, a remedy of such default, the cure period shall be
extended for an additional period of time as may be necessary to cure, not to
exceed 90 days; or

(e) any representation or warranty made by the Owner Participant or the Owner
Trustee (in its individual capacity or as the Owner Trustee) pursuant to
Sections 4.03, 4.04 and 4.05, respectively, of the Participation Agreement (or
any certificate issued confirming any such representation or warranty) or any
representation or warranty made by the Owner Trustee (in its individual capacity
or as the Owner Trustee) hereunder or under any Note or made by the Owner
Participant Guarantor in the Owner Participant Guarantee Agreement shall prove
to have been false or incorrect in any material respect on the date as of which
made and remain so for more than 30 days after the Owner Trustee, the Owner
Participant or the Owner Participant Guarantor, as the case may be, shall have
been given written notice thereof by the

 

30



--------------------------------------------------------------------------------

Indenture Trustee, provided that if such condition cannot be cured by the
payment of money or by diligent efforts within such 30-day period (the “cure
period”) but such diligent efforts shall be properly commenced within the cure
period and the Owner Trustee, the Owner Participant or the Owner Participant
Guarantor, as the case may be, is diligently pursuing, and shall continue
diligently to pursue, a remedy of such condition, the cure period shall be
extended for an additional period of time as may be necessary to cure, not to
exceed 90 days; or

(f) either the Lessor’s Estate or the Owner Trustee with respect thereto (and
not in its individual capacity) or, if at any time the Lessor’s Estate is
adversely affected thereby, the Owner Participant or the Owner Participant
Guarantor shall (i) file, or consent by answer or otherwise to the filing
against it of a petition for relief or reorganization or arrangement or any
other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, (ii) make an assignment for
the benefit of its creditors, (iii) consent to the appointment of a custodian,
receiver, trustee or other officer with similar powers with respect to itself or
with respect to any substantial part of its property, or (iv) take corporate or
comparable action for the purpose of any of the foregoing; or

(g) a court or governmental authority of competent jurisdiction shall enter an
order appointing, without consent by the Owner Trustee or the Owner Participant
or the Owner Participant Guarantor, as the case may be, a custodian, receiver,
trustee or other officer with similar powers with respect to the Lessor’s Estate
or the Owner Trustee with respect thereto (and not in its individual capacity)
or, if at any time the Lessor’s Estate is adversely affected thereby, the Owner
Participant or the Owner Participant Guarantor, as the case may be, or with
respect to any substantial part of its property, or constituting an order for
relief or approving a petition for relief or reorganization of any other
petition in bankruptcy or for liquidation or to take advantage of any bankruptcy
or insolvency law of any jurisdiction, or ordering the dissolution, winding-up
or liquidation of the Lessor’s Estate or the Owner Trustee with respect thereto
(and not in its individual capacity) or, subject as aforesaid, the Owner
Participant or the Owner Participant Guarantor, as the case may be, and such
order shall remain in force undismissed, unstayed or unvacated for a period of
60 days after the date of entry thereof; or

(h) any petition for any relief specified in the foregoing paragraph (g) shall
be filed against the Lessor’s Estate or the Owner Trustee with respect thereto
(and not in its individual capacity) or, if at any time the Lessor’s Estate is
adversely affected thereby, the Owner Participant or the Owner Participant
Guarantor, as the case may be, and such petition shall not be dismissed within
60 days;

then, and in any such event, the Indenture Trustee may, and if instructed by the
Requisite Percentage of Noteholders shall, at any time thereafter (unless all
Indenture Events of Default shall theretofore have been remedied or waived and
all costs and expenses, including, without limitation, legal fees and expenses,
incurred by or on behalf of the Indenture Trustee or any such Noteholder or
Noteholders, shall have been paid by the Owner Trustee) but subject to
Section 16.3 hereof, by written notice or notices to the Owner Trustee, declare
the principal of all the Notes to be due and payable (except that, in the case
of paragraphs (f), (g) and (h) hereof, the principal of the Notes shall be
deemed to have been declared automatically to be due and payable), whereupon the
same shall forthwith become due and payable, together with interest (including
interest at the Overdue Rate, if any) accrued thereon and all other amounts
payable

 

31



--------------------------------------------------------------------------------

with respect to the Notes as set forth in the Notes or any schedule thereto,
without presentment, demand, protest or notice, all of which are hereby waived.
At any time after such declaration and prior to the sale or disposition of the
Indenture Estate, a Majority Interest of Noteholders, by notice to the Indenture
Trustee, the Owner Trustee and the Owner Participant, may rescind such a
declaration and thereby annul its consequences.

If any default or any false or incorrect representation or warranty with respect
to the Owner Trustee referred to in paragraph (d) or (e) of this Section 6 can
be cured or remedied, either alone or together with other actions, by the
removal of the Owner Trustee and the appointment of a successor Owner Trustee
pursuant to Article VIII of the Trust Agreement, such removal and appointment,
together with any such other actions, shall be deemed to cure and remedy such
default or such false or incorrect representation or warranty, as the case may
be. If any default with respect to the Trust Company referred to in paragraph
(f), (g) or (h) of this Section 6 can be cured or remedied, alone, by the
substitution of the Trust Company with a new entity, such substitution shall be
deemed to cure and remedy such default.

SECTION 7. Remedies, etc

Section 7.1. Legal Proceedings. If any one or more Indenture Events of Default
shall have occurred and be continuing, the Indenture Trustee may, and if
instructed by the Requisite Percentage of Noteholders, shall, subject to
Section 9.1(c) hereof, proceed to protect and enforce the right of the
Noteholders by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein, or for
an injunction against the violation of any of the terms hereof, or in aid of the
exercise of any power granted hereby or by law.

Section 7.2. Cost of Collection. If the Owner Trustee shall fail to pay any
principal of, interest (including interest at the Overdue Rate, if any) on or
Premium Amount, if any, or any other amount due with respect to any Note as set
forth in such Note or any schedule thereto, the Owner Trustee will, so far as
may be lawful, pay to the holder of such Note and the Indenture Trustee such
further amounts as shall be sufficient to cover the cost and expense of
collection, including, without limitation, legal fees and expenses.

Section 7.3. Notice of Claimed Default. If any Noteholder shall serve any notice
or demand or take any other action in respect of a claimed default, the Owner
Trustee will forthwith give written notice thereof to the Indenture Trustee and
the Owner Participant describing the notice, demand or action and the nature of
the claimed default.

Section 7.4. No Waiver. Neither failure nor delay on the part of the Indenture
Trustee or any Noteholder to exercise any right, remedy, power or privilege
provided for herein, in any Note or in any other Transaction Document or by
statute or at law or in equity or otherwise shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right, remedy, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.

Section 7.5. Foreclosure. If any Indenture Event of Default shall have occurred
and be continuing, the Indenture Trustee may, at any time, at its election,
proceed at law or in

 

32



--------------------------------------------------------------------------------

equity or otherwise to enforce the payment of the Notes at the time Outstanding
in accordance with the terms hereof and thereof, and if the Indenture Trustee is
in compliance with the provisos to this Section 7.5, to foreclose the Lien of
this Indenture in one or more proceedings as against all or, to the extent
permitted by Applicable Laws, any part of the Indenture Estate, or any interest
in any part thereof, and to have the same sold under the judgment or decree of a
court of competent jurisdiction or proceed to take either of such actions;
provided that if a Lease Event of Default shall have occurred and be continuing,
and as long as no Indenture Event of Default which is not also (or results from)
a Lease Event of Default shall have occurred and be continuing, Indenture
Trustee may not foreclose the Lien of this Indenture or exercise any of the
remedies set forth in Sections 7.6, 7.7, 7.13 and 7.14 hereof, or any similar
remedy contemplated by Section 7.16, unless it is simultaneously seeking to
exercise a remedy to dispossess the Lessee of Buyer’s Transponders and to
terminate the Lease; and provided, further, that the requirements of the
immediately preceding proviso shall be inapplicable if the Indenture Trustee is
involuntarily stayed or prohibited by Applicable Law, governmental authority or
court order from exercising such remedies under the Lease and such involuntary
stay or prohibition shall have continued for a period of at least 90 consecutive
days and the Indenture Trustee has not breached its obligations under the
succeeding sentence during such 90-day period. During such period, the Owner
Trustee or Owner Participant shall have the right (but not the obligation) to
take such action as is necessary, appropriate or advisable to lift such
involuntary stay or prohibition and the Indenture Trustee shall, upon the
reasonable request of the Owner Trustee or the Owner Participant, cooperate with
the Owner Trustee on such terms as the Indenture Trustee may reasonably request
(including, without limitation, indemnification from the Owner Trustee in form
and substance reasonably satisfactory to the Indenture Trustee); provided that,
any such action taken pursuant to the penultimate sentence of this Section 7.5
shall be at the sole expense of the Owner Trustee. Nothing in this Section 7.5
is intended to derogate from the provisions of Section 7.17 hereof.

Section 7.6. Power of Sale. If an Indenture Event of Default shall have occurred
and be continuing, then, subject to compliance with the provisos to Section 7.5
hereof, the Indenture Trustee may (and shall, subject to Section 9.1(c) hereof,
upon written request of a Majority Interest of Noteholders) sell, assign,
transfer and deliver the whole or, from time to time, to the extent permitted by
Applicable Laws, any part of the Indenture Estate or any interest in any part
thereof, at any private sale or public auction, with or without demand,
advertisement or notice of the date, time or place of sale and any adjournment
thereof, or as may be required by Applicable Laws, for cash or credit or for
other property, for immediate or future delivery, and for such price or prices
and on such terms as the Indenture Trustee in its sole discretion may determine,
or as may be required by Applicable Laws, even though it shall not have taken
possession of Buyer’s Transponders and shall not have possession thereof at the
time of such sale.

Section 7.7. Indenture Trustee Authorized To Execute Deeds, etc. The Owner
Trustee hereby unconditionally and irrevocably appoints the Indenture Trustee
its true and lawful attorney-in-fact, with full power of substitution, to the
extent permitted by Applicable Laws, in its name and stead and on its behalf,
for the purpose of effectuating any sale, assignment, transfer or delivery
hereunder, if an Indenture Event of Default shall have occurred and be
continuing, but subject to compliance with the provisos to Section 7.5 hereof,
to execute and deliver all such deeds, bills of sale, assignments, releases and
other proper instruments as the Indenture Trustee may consider necessary or
appropriate, the Owner Trustee hereby ratifying and confirming all

 

33



--------------------------------------------------------------------------------

that such attorney or any substitute shall lawfully do by virtue hereof. If so
requested by the Indenture Trustee or any purchaser, the Owner Trustee shall
ratify and confirm any such lawful sale, assignment, transfer or delivery by
executing and delivering to the Indenture Trustee or such purchaser, without
representation or warranty (express or implied) by the Owner Trustee (except as
to the absence of Lessor Liens), and without recourse, all deeds, bills of sale,
assignments, releases and other proper instruments to effect such ratification
and confirmation as may be designated in any such request.

Section 7.8. Purchase of the Indenture Estate by Indenture Trustee or
Noteholders. The Indenture Trustee or any Noteholder may be a purchaser of the
Indenture Estate or of any part thereof or of any interest therein at any sale
thereof, whether pursuant to foreclosure or power of sale or otherwise
hereunder, and may apply to the purchase price the indebtedness secured hereby
owing to such purchaser to the extent of such purchaser’s share of the purchase
price. Any such purchaser shall, upon any such purchase, acquire title to the
properties so purchased, free of the Lien of this Indenture.

Section 7.9. Receipt a Sufficient Discharge to Purchaser. Upon any sale of the
Indenture Estate or any part thereof of any interest therein, whether pursuant
to foreclosure or power of sale or otherwise hereunder, the receipt of the
officer making the sale under judicial proceedings or of the Indenture Trustee
shall be sufficient discharge to the purchaser for the purchase money, and such
purchaser shall not be obliged to see to the application thereof.

Section 7.10. Waiver of Appraisement, Valuation, etc. The Owner Trustee hereby
waives, to the full extent it may do so, the benefit of all appraisement,
valuation, stay, extension and redemption laws now or hereafter in force and all
rights of marshalling in the event of any sale of the Indenture Estate or any
part thereof or any interest therein.

Section 7.11. Sale a Bar. Any sale of the Indenture Estate or any part thereof
or any interest therein, whether pursuant to foreclosure or power of sale or
otherwise hereunder, shall be a perpetual bar against the Owner Trustee after
the expiration of the period, if any, during which the Owner Trustee shall have
the benefit of any redemption laws that may not be waived pursuant to
Section 7.10 hereof.

Section 7.12. Application of Proceeds of Sale. The proceeds of any sale of the
Indenture Estate or any part thereof or any interest therein, whether pursuant
to foreclosure or power of sale or otherwise, together with any moneys at the
time held by the Indenture Trustee as part of the Indenture Estate, shall be
applied as provided in Section 5.5 hereof.

Section 7.13. Appointment of Receiver. If an Indenture Event of Default shall
have occurred and be continuing, the Indenture Trustee shall, subject to
compliance with the provisos to Section 7.5 hereof, to the extent permitted by
Applicable Laws, be entitled to the appointment of a receiver for all or any
part of the Indenture Estate whether such receivership be incidental to a
proposed sale of the Indenture Estate or otherwise, and the Owner Trustee hereby
consents to the appointment of such receiver and will not oppose any such
appointment, so long as the provisos to Section 7.5 hereof have been complied
with in all material respects by the Indenture Trustee.

 

34



--------------------------------------------------------------------------------

Section 7.14. Possession, Management and Income. If an Indenture Event of
Default shall have occurred and be continuing, the Indenture Trustee, without
further notice, to the extent permitted by Applicable Laws, may (but shall in no
event be required to), subject to compliance with the provisos to Section 7.5
hereof, take possession of the Indenture Estate or any part thereof without
judicial process, by summary proceedings or otherwise, and may remove the Owner
Trustee and any and all property therefrom, and may hold, operate and manage the
same and receive all earnings, income, rents, issues and proceeds accruing with
respect thereto or any part thereof. The Indenture Trustee shall be under no
liability for or by reason of any such taking of possession, removal or holding,
operation or management, except that any amounts so received by the Indenture
Trustee shall be applied to pay:

(a) all costs and expenses of so taking possession of, holding, operating and
managing the Indenture Estate or any part thereof, all other fees and expenses
of the Indenture Trustee hereunder, and any Taxes, assessments or other charges,
prior to the Lien of this Indenture which the Indenture Trustee may consider it
necessary or desirable to pay; and

(b) thereafter, as provided in the priorities set forth in clauses (ii), (iii),
(iv) and (v) of Section 5.5 hereof.

Section 7.15. Right of Indenture Trustee To Perform Covenants, etc. If the Owner
Trustee shall fail to make any payment or perform any act required to be made or
performed by it hereunder or by it (and not the Lessee) under any other
Transaction Document or if the Owner Trustee shall fail to release any Lien
affecting the Indenture Estate that it is required to release by the terms of
this Indenture, the Indenture Trustee upon five days’ notice to the Owner
Trustee and the Owner Participant and without waiving or releasing any
obligation or default, may (but shall be under no obligation to) at any time
thereafter make such payment or perform such act for the account and at the
expense of the Owner Trustee and may take all such action with respect thereto
as, in the Indenture Trustee’s opinion, may be necessary or appropriate
therefor. All sums so paid by the Indenture Trustee and all costs and expenses
(including, without limitation legal fees and expenses) so incurred, together
with interest thereon at the Overdue Rate, from the date of payment or
incurrence, shall constitute additional indebtedness secured by this Indenture
and shall be paid from the Indenture Estate (to the extent not paid by the
Lessee) to the Indenture Trustee on demand. The Indenture Trustee shall not be
liable for any damages resulting from any such payment or action unless such
damages shall be a consequence of willful misconduct or gross negligence on the
part of the Indenture Trustee.

Section 7.16. Remedies, etc., Cumulative. Each right, power and remedy of the
Indenture Trustee provided for in this Indenture or now or hereafter existing at
law or in equity or by statute or otherwise shall be cumulative and concurrent
and shall be in addition to every other right, power or remedy provided in this
Indenture or now or hereafter existing at law or in equity or by statute or
otherwise, and the exercise or beginning of the exercise by the Indenture
Trustee of any one or more of the rights, powers or remedies provided for in
this Indenture or now or hereafter existing at law or in equity or by statute or
otherwise, or the exercise of any such right, power or remedy with respect to
any part of the Indenture Estate, shall not preclude the simultaneous or later
exercise by the Indenture Trustee of any or all such other rights, powers or
remedies, or the simultaneous or later exercise by the Indenture Trustee of any
such right, power or remedy with respect to any other part of the Indenture
Estate.

 

35



--------------------------------------------------------------------------------

Section 7.17. Quiet Enjoyment. Notwithstanding any other provision of this
Indenture or the timing of entering into the Lease, neither the Owner Trustee
nor the Indenture Trustee nor any Noteholder shall, unless a Lease Event of
Default shall have occurred and be continuing, take any action that would
interfere with the rights and leasehold of the Lessee under the Lease, including
the right to quiet and peaceful possession and use or non-use of Buyer’s
Transponders, except in accordance with the express provisions of the Lease or
applicable sections of the Participation Agreement, and in the event of any sale
or foreclosure or exercising of any remedy by the Indenture Trustee under the
Indenture, the Indenture Trustee, shall not, unless a Lease Event of Default
shall have occurred and be continuing, disturb, interfere with, or deprive the
Lessee of its possession or its right to possession of Buyer’s Transponders or
its use of or right to use Buyer’s Transponders under or by virtue of the Lease
or any right or privilege granted to or inuring to the benefit of the Lessee (or
any person or entity claiming through or under the Lessee) under or by virtue of
the Lease or, if prior to the Closing Date, interfere with the rights of the
Lessee under the Participation Agreement, including the right to enter into the
Lease. So long as no Lease Event of Default has occurred and is continuing, the
Indenture Trustee shall not seek to terminate or extinguish rights and
privileges of the Lessee under or by virtue of the Lease. Any sale of Buyer’s
Transponders pursuant to the exercise of any remedies under the Lease shall be
made expressly subject to the Lessee’s right of peaceable and quiet use,
occupancy and possession of Buyer’s Transponders under or by virtue of the Lease
or, if prior to the Closing Date, shall be made expressly subject to the
Lessee’s rights under the Participation Agreement, including the right to enter
into the Lease.

Section 7.18. Waiver of Existing Defaults. A Majority Interest of Noteholders by
notice to the Indenture Trustee may waive on behalf of all of the Noteholders an
existing Indenture Default or Indenture Event of Default and its consequences
except (i) an Indenture Default or Indenture Event of Default in the payment of
the principal of or Premium Amount, if any, or interest on any Note or any other
amount due with respect to such Note set forth in such Note or any schedule
thereto or (ii) in respect of a covenant or provision hereof which pursuant to
Section 13.1 hereof cannot be amended or modified without the consent of each
Noteholder.

Section 7.19. No Waiver of Certain Obligations. Nothing in this Section 7 shall
be deemed a waiver by the Owner Trustee or the Owner Participant of any
obligation of the Indenture Trustee under Applicable Law relating to the
protection and preservation of the value of any property included in the
Indenture Estate.

Section 8. No Assumption of Obligations under Assigned Documents. Except as
expressly provided in the Consent and Agreement with respect to the Indenture
Trustee, neither this Indenture nor any action or inaction on the part of the
Indenture Trustee or any Noteholder shall constitute an assumption on the part
of the Indenture Trustee or such Noteholder of any obligation under the Lease.
No action or inaction on the part of the Owner Trustee shall adversely affect or
limit in any way the rights of the Indenture Trustee or any Noteholder under
this Indenture or under the Lease.

Section 9. Indenture Trustee

Section 9.1. Duties of Indenture Trustee

.

 

36



--------------------------------------------------------------------------------

(a) In the event the Indenture Trustee shall have Actual Knowledge of an
Indenture Event of Default, it shall give (i) prompt telex, telegraphic or
telephonic notice (confirmed in writing) of such Indenture Event of Default to
each Noteholder, (ii) within 30 days after it occurs, notice of such Indenture
Event of Default by delivery by hand or by first-class registered or certified
mail, postage prepaid, to each Noteholder, and (iii) prompt notice of such
Indenture Event of Default to the Owner Trustee and Owner Participant, by
written notice sent in the manner provided in Section 14 hereof, which notice
shall set forth in reasonable detail the circumstances known to it with respect
to such Indenture Event of Default; provided, however, that, for all purposes
hereof, in the absence of Actual Knowledge, the Indenture Trustee shall not be
deemed to have knowledge of, and shall have no obligation to take any action as
a consequence of, the existence of any Indenture Event of Default; and provided,
further, however, that the failure of the Indenture Trustee to give any such
notice to the Owner Trustee or the Owner Participant under this Section 9.1
shall not in any way affect the validity of any action taken by the Indenture
Trustee or any Noteholder pursuant to the exercise of any of the remedies
provided in Section 7 hereof, except that the period set forth in Section 16.1
hereof shall be extended by the number of days that both the Owner Trustee and
the Owner Participant were unaware of any Indenture Event of Default
constituting a Lease Event of Default. Subject to the terms of Section 9.1(c)
hereof, the Indenture Trustee shall take such action, or refrain from taking
such action, with respect to an Indenture Event of Default, not inconsistent
with the provisions of this Indenture, as the Indenture Trustee shall be
instructed in writing by a Majority Interest of Noteholders. If the Indenture
Trustee shall not have received instructions as above provided within 20 days
after mailing notice of such Indenture Event of Default to the Noteholders, the
Indenture Trustee may, subject to complying to the extent feasible with
instructions thereafter received pursuant to the preceding sentence, take such
action, not inconsistent with the provisions of this Indenture, or refrain from
taking such action, but shall be under no duty to, and shall have no liability
for its failure or refusal to, take or refrain from taking any such action, with
respect to such Indenture Event of Default, as it shall deem advisable and in
the best interest of the Noteholders.

(b) The Indenture Trustee accepts the trusts created hereunder and agrees to
perform the same but only upon the terms of the Transaction Documents applicable
to it. The Indenture Trustee also agrees to receive and disburse in accordance
with the terms of this Indenture all moneys actually received by it and, in
doing so, to exercise the same degree of care and skill as is customarily
exercised by similar institutions in the receipt and disbursement of money under
similar circumstances.

(c) The Indenture Trustee shall not be obligated to take any action or refrain
from taking any action under any Transaction Document that might in its
reasonable judgment involve it in any expense or liability unless it shall have
been furnished with an indemnity, in form and substance satisfactory to the
Indenture Trustee, which indemnity may be furnished by any Noteholder.

(d) Prior to the occurrence of an Indenture Event of Default and after the
curing or waiving of all Indenture Events of Default which may have occurred,
the Indenture Trustee shall not have any duty or obligation to manage, control,
use, operate, store, lease, sell, dispose of or otherwise deal with Buyer’s
Transponders or any part of the Indenture Estate, or to otherwise take or
refrain from taking any action under, or in connection with, any of the

 

37



--------------------------------------------------------------------------------

Transaction Documents to which the Indenture Trustee is a party except as
expressly provided by the terms hereof or any other Transaction Document or as
expressly provided in written instructions furnished pursuant to the terms of
this Section 9.1 or Section 9.2 hereof; and this Indenture shall not be
interpreted (except as set forth in the next sentence) to contain any implied
duties or obligations on the part of the Indenture Trustee. In case an Indenture
Event of Default has occurred (which has not been cured or waived), the
Indenture Trustee shall exercise such of the rights and powers vested in it by
this Indenture, and use the same degree of care and skill in their exercise, as
a prudent man would exercise or use under the circumstances in the conduct of
his own affairs.

(e) Without limiting the generality of the foregoing paragraph (d), the
Indenture Trustee shall have no duty (except as expressly provided in written
instructions furnished pursuant to the terms of this Section 9.1 or Section 9.2
hereof) (i) except to receive the original executed counterpart of the Lease as
provided in the first sentence of Section 3.2 hereof, to see to any recording or
filing of any of the Transaction Documents, or any other documents, or of any
notice or financing statement with respect thereto, or to see to the maintenance
of any such recording or filing, (ii) to see to any insurance with respect to
Buyer’s Transponders or to effect or maintain any such insurance, (iii) except
as otherwise provided in Section 5.04 of the Participation Agreement, to see to
the payment or discharge of any tax, assessment or other governmental charge or
any Lien owing with respect to, or assessed or levied against, any part of the
Indenture Estate, except with respect to amounts required to be withheld
pursuant to Section 5.10 hereof, (iv) to confirm or verify any financial
statements or (v) except after receipt of notice or Actual Knowledge of Default,
to ascertain or inquire as to the performance or observance of any of the
covenants of Holdings or the Lessee under the Participation Agreement or the
Lease.

(f) The Indenture Trustee shall not be liable for any error of judgment made in
good faith (without gross negligence) unless it shall be proven that the
Indenture Trustee was grossly negligent in ascertaining the pertinent facts.

(g) The Indenture Trustee shall not be liable with respect to any action taken
or omitted to be taken by it in good faith and without gross negligence in
accordance with the direction in writing at any time and from time to time of a
Majority Interest of Noteholders relating to the time, method and place of
conducting any proceeding for any remedy, available to the Indenture Trustee, or
exercising any right or power conferred upon the Indenture Trustee hereunder,
and, subject to Section 9.1(c), shall not be obligated to perform any
discretionary act hereunder without the instructions in writing of a Majority
Interest of Noteholders (or, where specified, the Requisite Percentage of
Noteholders).

(h) The Indenture Trustee may at any time request written instructions from the
Noteholders with respect to any interpretation of this Indenture or any other
Transaction Document or any action to be taken or not to be taken hereunder or
thereunder and may withhold any action under this Indenture, or any other
Transaction Document, and shall incur no liability for withholding any action,
until, subject to Section 9.1(c), it shall have received such written
instructions from a Majority Interest of Noteholders (or, where specified, the
Requisite Percentage of Noteholders).

 

38



--------------------------------------------------------------------------------

(i) The Indenture Trustee shall not incur any liability to anyone in acting
upon, or in refraining from acting upon, and shall not be bound to make any
investigation into the facts or matters stated in, any instrument, notice,
resolution, request, consent, order, certificate, report, opinion, bond or other
document or paper believed by it in good faith to be genuine and believed by it
in good faith to be signed or presented by the proper party or parties. The
Indenture Trustee may request a copy of a resolution of the Board of Directors
of the Lessee, certified by the Secretary or an Assistant Secretary thereof as
duly adopted and in full force and effect, as conclusive evidence that such
resolution has been duly adopted by such Board and that the same is in full
force and effect. As to any fact or matter the manner of ascertainment of which
is not specifically described herein, the Indenture Trustee may for all purposes
hereof conclusively rely on an Officer’s Certificate of the Owner Trustee or an
Instruction Certificate as to such fact or matter (unless it has Actual
Knowledge that the fact or matter stated in such certificate is untrue), and
such Officer’s Certificate shall constitute full protection to the Indenture
Trustee for any action taken or omitted to be taken by it in good faith in
reliance thereon. In the administration of the trusts hereunder, the Indenture
Trustee may execute any of the trusts or powers hereof and perform its powers
and duties hereunder directly or through agents or attorneys and may, at the
expense of the Indenture Estate, consult with counsel, accountants and other
skilled persons to be selected and retained by it (other than persons regularly
employed by it), and the Indenture Trustee shall not be liable for anything
done, suffered or omitted in good faith by it in accordance with the advice or
opinion of any such counsel, accountants or other skilled persons, nor shall the
Indenture Trustee be liable for any misconduct or negligence on the part of any
agent or attorney appointed with due care by it hereunder.

Section 9.2. Certain Actions Upon Instructions, etc. (a) Subject to the terms of
Sections 9.1, 13.1 and 16.4 hereof, upon the written instructions at any time
and from time to time of a Majority Interest of Noteholders (or, where
specified, the Requisite Percentage of Noteholders), the Indenture Trustee shall
take such of the following actions as may be specified in such instruction:
(i) give such notice, consent or direction, or exercise such right, remedy or
power to take such action under this Indenture or any other Transaction
Document, or in respect of any part or all of the Indenture Estate as shall be
specified in such instructions (including, without limitation, the exercise of
all rights referred to in clause (b)(ii) of the Granting Clause hereof);
(ii) take such action with respect to, or to preserve or protect, the Indenture
Estate (including the discharge of Liens) as shall be specified in such
instructions; and (iii) approve as satisfactory to it all matters required by
the terms of any Transaction Document to be satisfactory to the Owner Trustee or
the Indenture Trustee. The Indenture Trustee shall not enter into any indenture
supplemental to this Indenture except as provided in Section 9.9 or Section 13
hereof. The Indenture Trustee shall execute any financing statement (and any
continuation statement with respect to any such financing statement) or any
other similar document relating to the Lien of this Indenture or otherwise in
respect of any Granting Clause Document presented to it for signing pursuant to
the provisions of this Indenture and believed by it to be in proper form, which
financing statement or continuation statement shall be returned by the Indenture
Trustee to the presenting party or as otherwise specified in written
instructions from the presenting party for filing, recording or otherwise
perfecting the same. The Indenture Trustee, upon the instructions at any time
and from time to time of any Noteholder or of counsel for any such Noteholder
(or upon receipt of a request from the Lessee stating that such action is
necessary to enable it to comply with Section 20(a) of the Lease, which request
shall be accompanied by an Opinion of

 

39



--------------------------------------------------------------------------------

Counsel satisfactory in scope and substance to the Indenture Trustee and a
Majority Interest of Noteholders to the effect that such requested action is
necessary to enable the Lessee to comply with such Section 20(a)), is hereby
authorized by the Owner Trustee to execute and file any financing statement (and
any continuation statement or other amendment with respect to any such financing
statement) or any other similar document relating to the Lien of this Indenture,
as may be specified in such instructions (which instructions shall be
accompanied by the form of such financing statement or such continuation
statement, as the case may be). Notwithstanding that the Indenture Trustee is
authorized to file any such financing statement, any such financing statement or
continuation statement or similar document shall be filed by the Lessee. Any
financing statement may describe the Indenture Estate covered thereby in the
same manner as described herein or in any other manner as the Indenture Trustee,
any Noteholder or its counsel feels is necessary or advisable to perfect the
security interest granted hereunder.

(b) Subject to the provisions of 9.1, 13.1 and 16.4 hereof:

(i) the Indenture Trustee may conclusively rely and shall be protected in acting
or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture, note, other evidence of indebtedness or other paper or document
believed by it to be genuine and to have been signed or presented by the proper
party or parties;

(ii) any request or direction of the Owner Trustee, the Lessee or the Owner
Participant mentioned herein shall be sufficiently evidenced by an Officer’s
Certificate;

(iii) whenever in the administration of this Indenture the Indenture Trustee
shall deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Indenture Trustee (unless other
evidence be herein specifically prescribed) may, in the absence of bad faith,
willful misconduct or gross negligence on its part, conclusively rely upon an
Officer’s Certificate;

(iv) the Indenture Trustee may consult with counsel of its selection and the
advice of such counsel or any Opinion of Counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in reliance thereon;

(v) the Indenture Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document, but the
Indenture Trustee, in its discretion, may make such further inquiry or
investigation into such facts or matters as it may see fit, and, if the
Indenture Trustee shall determine to make such further inquiry or investigation,
it shall be entitled to examine the books, records and premises of the Owner
Trustee, the Owner Participant or the Lessee, personally or by agent or attorney
at the sole

 

40



--------------------------------------------------------------------------------

cost of the Lessee and shall incur no liability or additional liability of any
kind by reason of such inquiry or investigation;

(vi) the Indenture Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys and the Indenture Trustee shall not be responsible for any misconduct
or negligence on the part of any agent or attorney appointed with due care by it
hereunder;

(vii) the Indenture Trustee shall not be liable for any action taken, suffered,
or omitted to be taken by it in good faith and reasonably believed by it to be
authorized or within the discretion or rights or powers conferred upon it by
this Indenture;

(viii) in no event shall the Indenture Trustee be responsible or liable for
special, indirect, or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether the
Indenture Trustee has been advised of the likelihood of such loss or damage and
regardless of the form of action;

(ix) the Indenture Trustee shall not be deemed to have notice of any Default or
Event of Default unless a Responsible Officer of the Indenture Trustee has
actual knowledge thereof or unless written notice of any event which is in fact
such a default is received by the Indenture Trustee at the Corporate Trust
Office of the Indenture Trustee, and such notice references the Notes and this
Indenture;

(x) the rights, privileges, protections, immunities and benefits given to the
Indenture Trustee, including, without limitation, its right to be indemnified,
are extended to, and shall be enforceable by, the Indenture Trustee in each of
its capacities hereunder, and each agent, custodian and other Person employed to
act hereunder; and

(xi) the Indenture Trustee may request that the Owner Trustee, the Owner
Participant and the Lessee deliver a certificate setting forth the names of
individuals and/or titles of officers authorized at such time to take specified
actions pursuant to this Indenture.

Section 9.3. Action upon Payment of Notes or Transfer of Buyer’s Transponders.
Upon termination of this Indenture pursuant to Section 10 hereof, the Indenture
Trustee shall execute and deliver to, or as directed in writing by, the Owner
Trustee an appropriate instrument (in due form for recording, if necessary,
prepared by the Owner Trustee) releasing Buyer’s Transponders from the Lien of
this Indenture and reassigning all estate, right, title and interest of the
Indenture Trustee to the Owner Trustee in and to the Lease and the other
Granting Clause Documents and releasing any other property or rights subject to
this Indenture. In the case of (a) any transfer or other disposition of any of
Buyer’s Transponders pursuant to Section 8, 12(a) (other than a transfer in
connection with the Substitution of Substitute

 

41



--------------------------------------------------------------------------------

Transponders upon the occurrence of a Substitution Event pursuant to
Section 7(e) of the Lease) or 19 of the Lease or Section 10.01 of the
Participation Agreement or (b) any transfer or disposition of any of Buyer’s
Transponders pursuant to Section 16 of the Lease, the Indenture Trustee shall,
upon the written request of, and at the expense of, the Owner Trustee (but only
if in the case of the event specified in the preceding clause (a), no Lease
Event of Default shall have occurred and be continuing, or, in the case of the
event specified in the preceding clause (b), the Indenture Trustee shall not
theretofore have exercised any of its remedies pursuant to Section 7 hereof and,
in the case of the event specified in the preceding clause (b), if the Indenture
Trustee shall, acting at the direction of the Majority Interest of Noteholders,
have approved such transfer or disposition free of the Lien of this Indenture),
execute and deliver or as directed in writing by, the Owner Trustee an
appropriate instrument (in due form for recording, if necessary, prepared by or
on behalf of the Owner Trustee), releasing the Buyer’s Transponders then being
transferred or otherwise disposed of from the Lien of this Indenture, provided
the principal of, and Premium Amount (if any) and interest on, all of the Notes
and all other amounts then due with respect to the Notes as set forth in the
Notes and the schedules thereto related to the Buyer’s Transponders being
disposed of shall first have been paid in full.

Section 9.4. Notices, etc. The Indenture Trustee shall deliver to each
registered holder of a Note, promptly upon receipt thereof, duplicates or copies
of all notices, requests, financial statements and other instruments received by
it in connection with Buyer’s Transponders or under or pursuant to any
Transaction Document, to the extent that the same shall have not been furnished
pursuant thereto or hereto to such Noteholders. Where this Indenture expressly
provides for notice to Noteholders, such notice shall be sufficiently given
(unless otherwise herein expressly provided) if in writing and mailed,
first-class registered or certified mail, postage prepaid, or delivered by hand
to each Noteholder entitled thereto, at its last address as it appears in the
Note Register. In any case where notice to the Noteholders is given by mail,
neither the failure to mail such notice, nor any defect in any notice so mailed,
to any particular Noteholder shall affect the sufficiency of such notice with
respect to other Noteholders. Where this Indenture provides for notice in any
manner, such notice may be waived in writing by the Person entitled to receive
such notice, either before or after the event, and such waiver shall be the
equivalent of such notice. Waivers of notice by Noteholders shall be filed with
the Indenture Trustee, but such filing shall not be a condition precedent to the
validity of any action taken in reliance upon such waiver.

In case, by reason of the suspension of or irregularities in regular mail
service, it shall be impracticable to mail notice to the Noteholders when such
notice is required to be given pursuant to any provision of this Indenture, then
any manner of giving such notice as shall be satisfactory to the Indenture
Trustee shall be deemed to be a sufficient giving of such notice.

Section 9.5. Indenture Trustee’s Compensation, Expenses, etc. Except as to
matters covered by the indemnity furnished pursuant to Section 9.1(c) hereof,
the Indenture Trustee in its individual capacity (as distinguished from the
Indenture Estate) shall be entitled to: (i) payment from the Indenture Estate
(to the extent not paid by the Lessee) for all of its reasonable expenses
hereunder, including, without limitation, the reasonable fees and expenses of
its counsel and of agents not regularly in its employ; and (ii) indemnification
from the Indenture Estate for any claim, liability, expense or obligation with
respect to the payment, failure to pay or delay in payment of any stamp or other
similar taxes (including interest and

 

42



--------------------------------------------------------------------------------

penalties) in respect of the issue of any Notes to the extent that such stamp or
similar taxes are indemnified against by the Lessee pursuant to Article VII of
the Participation Agreement (it being agreed that the Indenture Trustee shall
look first to the Lessee for payment of such taxes pursuant to such Article
VII), such indemnity to survive payment of the Notes, and any resignation,
removal or replacement of the Indenture Trustee. The Indenture Trustee shall
have no right against the Noteholders or, except as provided in Section 5
hereof, the Indenture Estate for any fee as compensation for its services under
this Indenture; it being agreed that the Indenture Trustee shall look first to
the Lessee for payment for such services pursuant to Section 9.02(b) of the
Participation Agreement.

Section 9.6. Representations and Warranties. THE INDENTURE TRUSTEE MAKES NO
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS TO THE TITLE, VALUE,
COMPLIANCE WITH SPECIFICATIONS, CONDITION, MERCHANTABILITY, DESIGN, QUALITY,
DURABILITY, OPERATION OR FITNESS FOR USE OR PURPOSE OF THE SATELLITE, ANY OF
BUYER’S TRANSPONDERS OR ANY PART THEREOF, OR ANY OTHER REPRESENTATION OR
WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THE SATELLITE, ANY OF
BUYER’S TRANSPONDERS OR ANY PART THEREOF OR OTHERWISE WITH RESPECT THERETO. The
Indenture Trustee makes no representation or warranty as to the sufficiency,
validity, legality, or enforceability of any Transaction Document or as to the
correctness of any statement contained in any thereof, except as expressly set
forth in the Participation Agreement. The Indenture Trustee makes no
representation as to the value or condition of the Indenture Estate or any part
thereof, or as to the title thereto or as to the security afforded thereby or
hereby, or as to the validity or genuineness of any securities at any time
pledged and deposited with the Indenture Trustee hereunder. Nothing in this
Section 9.6 shall affect any representation or warranty made by the Indenture
Trustee pursuant to Section 4.06 of the Participation Agreement.

Section 9.7. Resignation, Removal and Replacement of Indenture Trustee. The
Indenture Trustee or any successor Indenture Trustee may resign at any time by
giving 30 days’ prior written notice of resignation to the Owner Trustee and to
each Noteholder. A Majority Interest of Noteholders may at any time remove the
Indenture Trustee for or without cause by an instrument or instruments in
writing delivered to the Indenture Trustee and the Owner Trustee. In case the
Indenture Trustee at any time acting hereunder shall resign or shall be removed
or otherwise shall become incapable of acting, a Majority Interest of
Noteholders may appoint a successor Indenture Trustee (which shall be a bank or
a trust company reasonably acceptable to the Owner Participant and the Owner
Trustee organized under the laws of the United States or any state thereof
authorized to do a trust business having combined capital and surplus as shown
on its latest published statement of condition of not less than $100,000,000 if
there be such an institution willing, able and legally qualified to perform the
duties of the Indenture Trustee hereunder upon reasonable or customary terms) by
an instrument or instruments in writing delivered to such successor Indenture
Trustee, the retiring Indenture Trustee and the Owner Trustee, whereupon such
successor Indenture Trustee shall succeed to all the rights and obligations of
the retiring Indenture Trustee hereunder as if originally named herein. No
resignation or removal of the Indenture Trustee or any successor Indenture
Trustee and no appointment of a successor Indenture Trustee pursuant to this
Section 9.7 shall become effective until the acceptance of appointment by the
successor Indenture Trustee. If an instrument or instruments in writing signed
by a Majority Interest of Noteholders appointing a successor

 

43



--------------------------------------------------------------------------------

Indenture Trustee has not been delivered to the retiring Indenture Trustee
within 30 days after the Indenture Trustee has given written notice of its
resignation to each Noteholder, the retiring Indenture Trustee may petition any
court of competent jurisdiction for the appointment of a successor Indenture
Trustee, which successor Indenture Trustee need not meet the capital and surplus
requirements set forth in this Section 9.7. Any retiring Indenture Trustee, at
the expense of the Owner Trustee (to the extent not paid by the Lessee), shall
duly assign, transfer and deliver to its successor Indenture Trustee all the
rights, Notes and moneys at the time held by the retiring Indenture Trustee
hereunder and shall execute and deliver such proper instruments as may be
reasonably requested to evidence such assignment, transfer and delivery.

Section 9.8. Successor Indenture Trustee by Merger, Consolidation, etc. Any
corporation into which the Indenture Trustee may be merged or with which it may
be consolidated, or any corporation resulting from any merger or consolidation
to which the Indenture Trustee is a party, or any state or national bank or
trust company in any manner succeeding to all or substantially all the corporate
trust business of the Indenture Trustee, shall automatically succeed to all the
rights and obligations of the Indenture Trustee hereunder without further action
on the part of any of the parties hereto. In no event shall the Owner Trustee be
a party to any such merger, consolidation or succession. Notwithstanding the
foregoing, upon the request of the Owner Trustee, the Owner Participant or the
Lessee, any such successor corporation referred to in this Section 9.8 shall
deliver to the Owner Trustee, the Owner Participant and the Lessee an instrument
confirming its status as the Indenture Trustee hereunder and under the other
Transaction Documents.

Section 9.9. Appointment of Additional and Separate Trustees. (a) If at any time
or times the Indenture Trustee shall deem it necessary or prudent in order to
conform to any Applicable Laws, or the Indenture Trustee shall be advised
pursuant to an Opinion of Counsel, that it is so necessary or prudent in the
interest of the Noteholders, or a Majority Interest of Noteholders shall in
writing so request, the Indenture Trustee and the Owner Trustee shall execute
and deliver an indenture supplemental hereto and all other instruments and
agreements necessary or proper (in each case in form and substance reasonably
satisfactory to the Owner Trustee) to constitute another bank or trust company
or one or more Persons approved by the Indenture Trustee and the Owner Trustee,
either to act as additional trustee or trustees of all or any of the Indenture
Estate, jointly with the Indenture Trustee originally named herein or any
successor or successors, or to act as separate trustee or trustees of any of the
Indenture Estate, in any such case with such powers as may be provided in such
supplemental indenture, and to vest in such bank, trust company or Person as
such additional trustee or separate trustee, as the case may be, any property,
title, right or power of the Indenture Trustee deemed necessary or advisable by
the Indenture Trustee, subject to the remaining provisions of this Section 9.9.
In the event the Owner Trustee shall not have joined in the execution of such
supplemental indenture within 10 days after the receipt of a written request
from a Majority Interest of Noteholders to do so, or in case an Indenture Event
of Default shall occur and be continuing, the Indenture Trustee may act under
the foregoing provisions of this Section 9.9 without the concurrence of the
Owner Trustee; and the Owner Trustee hereby makes, constitutes and appoints the
Indenture Trustee its agent and attorney-in-fact to act for it under the
foregoing provisions of this Section 9.9 in either of such contingencies. The
Indenture Trustee may execute, deliver and perform any deed, conveyance,
assignment or other instrument in writing as may be required by any additional
trustee or separate trustee for more fully and certainly vesting in and
confirming to it any

 

44



--------------------------------------------------------------------------------

property, title, right or power that by the terms of such supplemental indenture
are expressed to be conveyed or, conferred to or upon such additional trustee or
separate trustee and the Owner Trustee shall, upon the Indenture Trustee’s
request, join therein and execute, acknowledge and deliver the same; and the
Owner Trustee hereby makes, constitutes and appoints the Indenture Trustee its
agent and attorney-in-fact to execute, acknowledge and deliver in its name,
place and stead any such deed, conveyance, assignment or other instrument in the
event that the Owner Trustee shall not itself execute and deliver the same
within 10 days after receipt by it of such request so to do or in case an
Indenture Event of Default shall occur and be continuing.

(b) Every additional trustee and separate trustee hereunder shall, to the extent
permitted by law, be appointed and act as and be such and the Indenture Trustee
shall act as and be such, subject to the following provisions and conditions,
namely,

(i) all powers, duties, obligations and rights conferred upon the Indenture
Trustee in respect of the receipt, custody and payment of moneys shall be
exercised solely by the Indenture Trustee;

(ii) the powers, duties, obligations and rights hereby conferred or imposed upon
the Indenture Trustee shall be conferred or imposed and exercised or performed
by the Indenture Trustee, or the Indenture Trustee and such additional trustee
or trustees and separate trustee or trustees jointly, as shall be provided in
the instrument appointing such additional trustee or trustees and separate
trustee or trustees, or with consent of, Indenture Trustee, except to the extent
that under any law of any jurisdiction in which any particular act or acts are
to be performed the Indenture Trustee shall be incompetent or unqualified to
perform such act or acts, in which event such rights, powers, duties and
obligations shall be exercised and performed by such additional trustee or
trustees or separate trustee or trustees; and

(iii) no trustee hereunder shall be personally liable by reason of any act or
omission of any other trustee hereunder.

(c) If at any time the Indenture Trustee shall deem it no longer necessary or
prudent in order to conform to any such law or shall be advised by an Opinion of
Counsel that it is no longer so necessary or prudent in the interest of the
Noteholders, or if a Majority Interest of Noteholders shall in writing so
request, the Indenture Trustee and the Owner Trustee shall execute and deliver
an indenture supplemental hereto and all other instruments and agreements
necessary or proper to remove any additional trustee or separate trustee. In the
event that the Owner Trustee shall not have joined in the execution of such
instruments and documents within 10 days after receipt by it of such request so
to do or if an Indenture or Indenture Default shall have occurred and be
continuing, the Indenture Trustee may act on behalf of the Owner Trustee to the
same extent provided above.

(d) Any additional trustee or separate trustee may at any time by an instrument
in writing constitute the Indenture Trustee its or his agent or
attorney-in-fact, with full power and authority, to the extent permitted by
Applicable Laws, to do all acts and things and exercise all discretion that it
or he is authorized or permitted to do or exercise, for and in its or

 

45



--------------------------------------------------------------------------------

his behalf and in its or his name. In case any such additional trustee or
separate trustee shall die, become incapable of acting, resign or be removed,
all the assets, property, rights, powers, trusts, duties and obligations of such
additional trustee or separate trustee, as the case may be, to the extent
permitted by Applicable Laws, shall vest in and be exercised by the Indenture
Trustee, without the appointment of a new successor to such additional trustee
or separate trustee unless and until a successor is appointed in the manner
hereinbefore provided.

(e) Any request, approval or consent in writing by the Indenture Trustee to any
additional trustee or separate trustee shall be sufficient warrant to such
additional trustee or separate trustee, as the case may be, to take such action
as may be so requested, approved or consented to.

(f) Each additional trustee and separate trustee appointed pursuant to this
Section 9.9 shall be subject to, and shall have the benefit of any provision
hereof insofar as it applies to the Indenture Trustee.

(g) Notwithstanding any other provision of this Section 9.9, the powers of any
additional trustee or separate trustee appointed pursuant to this Section 9.9
shall not in any case exceed those of the Indenture Trustee hereunder.

(h) All costs and expenses in connection with any additional trustee or separate
trustee appointed pursuant to this Section 9.9 shall be charged against the
Indenture Estate to the extent not paid by the Lessee pursuant to the
Participation Agreement.

Section 9.10. Establishment of Indenture Account; Investment of Funds. (a) The
Owner Trustee hereby agrees that the Indenture Trustee shall act as “securities
intermediary” (as defined within the meaning of Articles 8 and 9 of the New York
UCC), with respect to the Indenture Account hereunder, with such powers as are
expressly delegated to the Indenture Trustee, in such capacity, by the terms of
this Section 9.10, and the Indenture Trustee hereby accepts such appointment and
agrees to act in such capacities (in such capacity, the “Securities
Intermediary”).

(b) The Securities Intermediary is authorized by the Owner Trustee and the
Indenture Trustee to and hereby establishes at its office located at New York,
New York, a special, segregated and irrevocable non-interest bearing account in
the name of the Owner Trustee for the benefit of the Noteholders entitled the
“Indenture Account for the benefit of The Bank of New York, as Indenture
Trustee” (the “Indenture Account”) to be maintained with the Securities
Intermediary, having account number 659214 (and such account shall be a
“securities account” as such term is defined in Section 8-501(a) of the New York
UCC).

(c) The Securities Intermediary hereby agrees to act as securities intermediary
and to accept all amounts, cash equivalents and other property (whether cash,
cash equivalents, instruments, investments, investment property, securities,
financial assets, security entitlements, deposit accounts or other) received or
held by the Securities Intermediary pursuant to the terms of this Section 9.10
and to promptly deposit or credit all such amounts, cash equivalents and other
property received into the Indenture Account. Any amounts, cash equivalents and
other property (whether cash, cash equivalents, instruments, investments,
investment property,

 

46



--------------------------------------------------------------------------------

securities, financial assets, security entitlements, deposit accounts or other)
received or held by the Indenture Trustee hereunder as part of the Indenture
Estate shall, until paid out by the Indenture Trustee as herein provided, be
deposited in, or credited to, the Indenture Account.

(d) The Indenture Account is and will be maintained as a “securities account” as
such term is defined in Section 8-501(a) of the New York UCC. The Securities
Intermediary shall treat the amounts, cash equivalents and other property
(whether cash, cash equivalents, instruments, investments, investment property,
securities, financial assets, security entitlements, deposit accounts or other),
and all rights related thereto, now or hereafter deposited in or credited to the
Indenture Account as “financial assets” (as defined in Section 8-102(a)(9) of
the New York UCC), to be held by the Securities Intermediary. The Indenture
Trustee is an “entitlement holder” (as defined in Section 8-102(a)(7) of the New
York UCC) with respect to the “financial assets” (as defined in
Section 8-102(a)(9) of the New York UCC) credited to the Indenture Account. The
“security intermediary’s jurisdiction” (as defined in Section 8-110(e) of the
New York UCC) shall be the State of New York.

(e) All such amounts, cash equivalents and other property (whether cash, cash
equivalents, instruments, investments, investment property, securities,
financial assets, security entitlements, deposit accounts or other) on deposit
in or credited to the Indenture Account shall constitute a part of the Indenture
Estate and shall not constitute payment of any indebtedness or any other
obligation of the Owner Trustee until applied as herein provided. The Indenture
Account shall at all times be under the exclusive dominion and control of the
Securities Intermediary. The Owner Trustee agrees that its rights to amounts,
cash equivalents and any other property (whether cash, cash equivalents,
instruments, investments, investment property, securities, financial assets,
security entitlements, deposit accounts or other) on deposit in or credited to
the Indenture Account are subject to and controlled by the terms of this
Indenture.

(f) Notwithstanding anything to the contrary set forth herein or in any other
Transaction Document, the Securities Intermediary hereby agrees that it will
comply with instructions regarding the disposition of funds and “entitlement
orders” (within the meaning of Section 8-102(a)(8) of the New York UCC), issued
by the Indenture Trustee and relating to the Indenture Account without the
requirement of further consent by the Owner Trustee or any other Person. The
Securities Intermediary hereby represents that it has not entered into any other
agreement with the Owner Trustee or the Indenture Trustee purporting to limit or
condition the obligation of the Securities Intermediary to comply with
entitlement orders as set forth in this Section 9.10(f).

(g) The Indenture Account shall be in the name of the Owner Trustee. All
amounts, cash equivalents and other property (whether cash, cash equivalents,
instruments, investments, investment property, securities, financial assets,
security entitlements, deposit accounts or other) from time to time on deposit
in or credited to the Indenture Account shall be (i) registered in the name of
the Securities Intermediary including, with respect to cash equivalents that are
held in or through a “clearing corporation” (as defined in Section 8-102(a)(5)
of the New York UCC), registered in the name of such clearing corporation (or
its nominee) and credited to the account of the Securities Intermediary with
such clearing corporation or (ii) endorsed to the Securities Intermediary or in
blank or credited to another account maintained in the name of the Securities
Intermediary. In no event will any amounts, cash equivalents or other property

 

47



--------------------------------------------------------------------------------

(whether cash, cash equivalents, instruments, investments, investment property,
securities, financial assets, security entitlements, deposit accounts or other)
deposited in or credited to the Indenture Account be registered in the name of
the Owner Trustee, payable to the order of the Owner Trustee or specially
endorsed to the Owner Trustee, except to the extent the foregoing have been
specially endorsed to the Securities Intermediary or in blank.

(h) The Securities Intermediary agrees that all property delivered to it in its
capacity as Securities Intermediary under this Indenture will be promptly
credited to the Indenture Account consistent with the Securities Intermediary’s
normal operating procedures.

(i) The rights and powers granted herein to the Indenture Trustee have been
granted in order to perfect its security interests in the Indenture Account, are
powers coupled with an interest and will neither be affected by the bankruptcy
of the Owner Trustee nor by the lapse of time.

(j) The Owner Trustee hereby irrevocably authorizes and directs the Indenture
Trustee to direct the Securities Intermediary to transfer funds from the
Indenture Account to make all payments at the time and in the manner required to
be made under this Indenture.

(k) Any amounts held in, or credited to the Indenture Account, shall be held
uninvested by the Indenture Trustee; provided, however, that if the Owner
Participant shall have so requested the Indenture Trustee in writing and no
Indenture Event of Default shall have occurred and be continuing, the Indenture
Trustee shall invest such amounts, as directed in writing by the Owner
Participant, in (a) marketable direct obligations of the United States of
America or marketable obligations directly guaranteed by the United States of
America maturing, in each case, not later than one year from the date of
acquisition thereof, (b) repurchase obligations maturing not later than one year
from the date of acquisition thereof in respect of obligations of the nature
referred to in clause (a) issued by commercial banks organized and existing
under the laws of the United States of America or any state thereof and having
combined capital, surplus and undivided profits of not less than $100,000,000,
(c) certificates of deposit and bankers’ acceptances issued by commercial banks
organized and existing under the law of the United States of America or any
state thereof and having combined capital, surplus and undivided profits of not
less than $100,000,000 and (d) commercial paper not issued by the Owner
Participant or any Affiliate thereof and rated at least A-1 by Standard & Poor’s
and P-1 by Moody’s, if (in any such case specified above in this proviso) the
Indenture Trustee shall have received a written agreement of the Owner
Participant satisfactory to the Indenture Trustee that the Owner Participant
will be personally liable for and will pay to the Indenture Trustee on demand an
amount equal to any expense or loss (including any loss on such investment)
incurred in connection with any investment of funds pursuant to this proviso.
Any income realized as a result of any investment pursuant to this Section 9.10
shall be deposited in, or credited to, the Indenture Account and shall be
applied by Indenture Trustee in the same manner as the payments held by the
Indenture Trustee pursuant to the applicable section of this Indenture, and the
Indenture Trustee shall have no liability for any loss resulting from any such
investment. Any such investment may be sold (without regard to maturity date or
gain or loss on such sale) by the Indenture Trustee whenever necessary to make
any distribution required by Section 5 hereof.

 

48



--------------------------------------------------------------------------------

Section 9.11. Election Under Section 1111(b)(l)(A)(i). The Indenture Trustee
agrees that if the Lessor’s Estate or the Owner Participant shall become, or any
part of the Indenture Estate shall be or become the property of, a debtor
subject to the reorganization provisions of Title 11 of the United States Code
(or any successor provision), and all of the Noteholders shall not have made
pursuant to the terms of the Notes the election provided in 11 U.S.C.
Section 1111(b)(1)(A)(i) (or any successor provision), the Indenture Trustee
will make such election on its own behalf and on behalf of the Noteholders. Each
Noteholder, by acceptance of a Note, shall be deemed to have agreed to be bound
by such an election.

Section 10. Termination of Indenture. This Indenture and the trusts created
hereby shall terminate and this Indenture shall be of no further force or effect
upon the earlier of (a) payment in full of the principal of, interest (including
interest at the Overdue Rate, if any), Premium Amount, if any, on all the Notes
and all other amounts payable with respect to the Notes as set forth in the Note
and the schedules thereto payable to any Noteholder and (ii) payment in full of
all amounts to the Indenture Trustee hereunder, under the Notes and under the
Participation Agreement, or (b) the sale or other final disposition by the
Indenture Trustee or the Owner Trustee, as the case may be, of the Indenture
Estate and the final distribution by the Indenture Trustee of all moneys or
other property or proceeds constituting the Indenture Estate in accordance with
the terms of Section 5 hereof; provided, however, that if at the time of any
such sale or disposition as provided in the foregoing clause (b) (unless the
conditions set forth in clause (a) above have been satisfied) (i) a Lease Event
of Default shall have occurred and be continuing or (ii) an Indenture Event of
Default shall have occurred and be continuing, then this Indenture and the
trusts created hereby shall continue in full force and effect in accordance with
the terms hereof until such time as such Lease Event of Default or Indenture
Event of Default shall have been remedied or waived. Upon such payment in full
of all amounts referred to in clause (a) above, the Indenture Trustee shall pay
all moneys or other properties or proceeds constituting part of the Indenture
Estate (the distribution of which is not otherwise provided for herein) to the
Owner Trustee. Upon the termination of this Indenture, the Owner Trustee and the
Indenture Trustee shall each execute and deliver such release, notice or other
document as any party to this Indenture may reasonably request for the purpose
of evidencing such termination.

Section 11. Additional Security. Without notice to or consent of the Owner
Trustee, and without impairment of the Lien and rights created by this
Indenture, the Indenture Trustee may accept (but the Owner Trustee shall not be
obligated to furnish) additional security for the Notes at the time Outstanding.
Neither the giving of this Indenture nor the acceptance of any such additional
security nor the invalidity or ineffectiveness of any security shall prevent the
Indenture Trustee from resorting, first, to such additional security, or first,
to the security created by this Indenture, in any case without affecting the
Lien of this Indenture.

Section 12. Assigned Agreements. The Owner Trustee will not amend, waive or
otherwise modify any Granting Clause Document except with the written
concurrence of the Indenture Trustee unless otherwise expressly permitted by
Section 13 or 16 hereof.

Section 13. Amendments and Supplements to Indenture and Other Documents

Section 13.1. Supplements and Amendments with Consent. At any time and from time
to time (a) but only upon the written request of the Owner Participant and the
Owner

 

49



--------------------------------------------------------------------------------

Trustee and with the written consent of a Majority Interest of Noteholders and
subject to the provisions of Sections 13.2 and 13.3 hereof, the Indenture
Trustee shall enter into an indenture supplemental to this Indenture with the
Owner Trustee, for the purpose of adding provisions hereto or eliminating,
changing or otherwise modifying provisions hereof, or waive compliance with any
provisions hereof, as may be specified in such request, and (b) but only upon
written request of a Majority Interest of Noteholders and with the written
consent of the Owner Participant and the Owner Trustee, the Indenture Trustee
shall enter into or consent to, as the case may be, a supplement or amendment to
the Lease or to any other Granting Clause Document or (with respect to any
amendment, waiver or other modification thereof binding on the Indenture
Trustee) the Participation Agreement for the purpose of adding provisions
thereto or eliminating, changing or otherwise modifying the provisions thereof,
or waive compliance with any provisions thereof, as may be specified in such
request and, in the case of any such supplement the parties thereto may agree;
provided, however, that without the consent of each Noteholder, no such
indenture supplemental to this Indenture, or supplement or amendment to any of
the documents referred to in the preceding clause (b) and no such waiver of
compliance with any of the provisions hereof or thereof, shall

(i) modify any of the provisions of this Section 13.1 or of Section 3.1, 3.2,
3.3, 3.4, 3.10, 6, 7 or 13.2 hereof or the definitions of the terms “Excepted
Payments”, “Lease Default”, “Lease Event of Default”, “Indenture Default”,
“Indenture Event of Default” (except to add additional Indenture Events of
Default), “Event of Loss” (except to add additional Events of Loss), “Partial
Loss”, “Substitution”, “Substitution Event”, “Majority Interest of Noteholders”,
“Premium Amount”, or “Requisite Percentage of Noteholders” contained herein, in
the Lease or in Appendix A to the Participation Agreement and as applicable
hereto and to the other Transaction Documents, or the percentage of Noteholders
required to take or approve any action hereunder;

(ii) unless permitted by Section 13.2(v) hereof, change the amount or the time
of payment of any amount owing in respect of any Note or change the rate of
interest payable in respect of any Note,

(iii) alter or modify the provisions of Section 5 hereof with respect to the
manner of payment or the order of priorities in which applications or
distributions thereunder shall be made,

(iv) reduce, modify or amend any indemnities in favor of any Noteholder, the
Lessor Estate, the Indenture Estate, the Owner Trustee or the Indenture Trustee
(unless consented to by such Person),

(v) reduce the amount or change the time of payment of Base Rent, Supplemental
Rent, the amounts payable under Section 3(b)(ii), 3(b)(iv) or 3(c) of the Lease,
Stipulated Loss Value or EBO Amount or any other payments in respect of Buyer’s
Transponders as set forth in the Lease or any other Granting Clause Document
(other than pursuant to Section 4 of the Lease, and provided that Section 3(f)
of the Lease shall be complied with), or

 

50



--------------------------------------------------------------------------------

(vi) modify, amend or supplement the Lease or consent to any assignment of the
Lease so as to release the Lessee from any of its obligations in respect of the
payment of Base Rent, Supplemental Rent, the amounts payable under
Section 3(b)(ii), 3(b)(iv) or 3(c) of the Lease, Stipulated Loss Value or EBO
Amount or any other payment in respect of Buyer’s Transponders or change the
absolute and unconditional character of such obligations as set forth in the
Lease, or

Notwithstanding the foregoing, without the consent of each Noteholder, no such
indenture supplemental to this Indenture or waiver of compliance with the
provisions hereof or any other instrument shall permit the creation of any Lien
on the Indenture Estate or any part thereof, except as herein expressly
permitted, or deprive any Noteholder of the benefit of the Lien of this
Indenture on the Indenture Estate enjoyed by such Noteholder immediately prior
thereto, except as herein expressly permitted. Notwithstanding the foregoing
terms of this Section 13.1, but subject to the proviso to the first sentence of
this Section 13.1, the Owner Trustee may at any time and from time to time,
without the consent of the Indenture Trustee or any Noteholder,

(i) so long as no Indenture Event of Default shall have occurred and be
continuing, enter into any agreement with the Lessee, the Seller and/or the
Service Provider amending, waiving or otherwise modifying the Lease, the
Purchase Agreement or the Service Agreement, provided that such amendment,
waiver or other modification shall only amend, waive or otherwise modify one or
more of Section 3(a) (unless the result thereof would be to shorten the Basic
Term to a period ending earlier than the final maturity date of any of the
Notes), 3(b)(i), 5(b) (if the Lessee’s or the Owner Trustee’s rights thereunder
shall be thereby increased), 6 (provided that the interests of the Noteholders
and the Indenture Trustee shall not be adversely affected thereby), 7 (provided
that the interests of the Noteholders and the Indenture Trustee shall not be
adversely affected thereby), 8 (to impose additional requirements or
restrictions on the Lessee), 10 (except with respect to a redelivery pursuant to
Section 16 of the Lease), 12 (to impose additional requirements on the Lessee),
15 (to impose additional or more stringent Lease Events of Default) or 16 (to
impose additional remedies) of the Lease, or any provision of the Purchase
Agreement or the Service Agreement (provided that the interests of the
Noteholders and the Indenture Trustee shall not be adversely affected thereby),
or the definition of any term herein or in Appendix A to the Participation
Agreement as used in any of the foregoing provisions subject to the applicable
limitations set forth above, or

(ii) whether or not an Indenture Event of Default shall have occurred and be
continuing, enter into any agreement with the Lessee, the Seller and/or the
Service Provider amending, waiving or otherwise modifying the Lease, the
Purchase Agreement or the Service Agreement, provided that any such amendment,
waiver or other modification,

(v) shall only amend, waive or otherwise modify one or more of paragraphs (c),
(d) and (e) of Section 3 of the Lease (to the extent relating to

 

51



--------------------------------------------------------------------------------

amounts payable (whether directly or pursuant to this Indenture) to Persons
other than the Noteholders or the Indenture Trustee in its individual capacity),
9(d) (insofar as it relates to the Owner Trustee or the Owner Participant), 11,
18, 19 (other than the lead-in clause of Section 19(a), and provided with
respect to the options set forth in subparagraphs (ii) and (iii) of
Section 19(a) of the Lease, that Sections 3(d) and 3(f) of the Lease shall be
complied with), 20(c) of the Lease, Section 2.01 of, and Appendix A to, the
Purchase Agreement (to amplify or expand the description of the property sold
and conveyed pursuant to said Section 2.01), or Section 5 of the Purchase
Agreement (with respect to the representations, warranties or agreements of the
Buyer), or the definitions of any term in Appendix A to the Participation
Agreement as used in any of the foregoing, or

(w) shall only amend, waive or otherwise modify the provisions of the Lease or
the Guarantee Agreement relating to Excepted Payments, or

(x) shall only apply to and be operative during the period after the principal
of, and Premium Amount (if any) and interest on, all the Notes and all other
amounts then due with respect to the Notes as set forth in the Notes and the
schedules thereto shall have been paid in full, or

(y) shall be an amendment or modification which implements an adjustment to Base
Rent, Stipulated Loss Value or the EBO Amount under Section 4 of the Lease and
Sections 11.05 and 11.06 of the Participation Agreement (provided in each case
that Section 3(f) of the Lease shall be complied with), or implements an
increase to Base Rent, Stipulated Loss Value or the EBO Amount, provided, that
Base Rent shall not be reduced below a level sufficient to make scheduled
payments of principal and interest on the Notes as the same become due, and
Stipulated Loss Value and EBO Amount shall not be reduced below the amount
required by Section 3(f) of the Lease, or

(z) shall only amend, waive or otherwise modify any of said agreements in order
to cure any ambiguity or to correct or supplement any provisions thereof which
may be inconsistent with any other provision thereof or of any provision of this
Indenture, or to make any other provision with respect to matters or questions
arising thereunder or under this Indenture which shall not be inconsistent with
the provisions of this Indenture, provided the making of any such other
provision shall not adversely affect the interests of the Noteholders. The
Indenture Trustee will not effect any waiver or amendment of any provision of
this Indenture or any Note pursuant to this Section 13.1 requiring the consent
of each Noteholder unless each Noteholder (irrespective of the amount of the
Note owned by it), shall be informed thereof by the Indenture Trustee and shall
be afforded the opportunity to consider the same and shall be supplied by the
Indenture Trustee with sufficient information to enable it to make an informed
decision with respect thereto.

Section 13.2. Supplemental Indentures, etc. Without Consent. Without the consent
of any of the Noteholders, at any time and from time to time, upon the request
of the

 

52



--------------------------------------------------------------------------------

Owner Trustee and subject to the provisions of Section 13.3 hereof, the
Indenture Trustee shall join with the Owner Trustee in entering into further
Indenture supplements, for one or more of the following purposes:

(i) (A) to evidence the succession of a new trustee as Owner Trustee in
accordance with the terms of the Trust Agreement or (B) to evidence the
succession of a new trustee as Indenture Trustee hereunder, the removal of the
Indenture Trustee, or the appointment or removal of any separate or additional
trustee or trustees, in each case if done pursuant to the provisions of
Section 9 hereof;

(ii) to subject to the Lien of this Indenture any additional property;

(iii) to evidence the Substitution of Substitute Transponders in compliance with
Section 7(e), 8(a) or 12(a) of the Lease (and the related Substitution) and to
subject the related Additional Documents to the Lien of this Indenture;

(iv) to effect an Exchange of any Note or Notes in accordance with Section 2.11
hereof;

(v) to adjust the Debt Amortization Schedule for the Notes in accordance with
Section 11.05 or 11.06 of the Participation Agreement but subject to compliance
with the provisions of Section 2.3 hereof and of the Notes with respect thereto;

(vi) to cure any ambiguity or to correct or supplement any provision herein that
is inconsistent with any other provision herein, or to make any other provisions
with respect to matters arising under this Indenture that shall not adversely
affect the interests of the holders of any of the Notes then outstanding;

(vii) to include on the Notes any legend as may be required by law; or

(viii) to effect the issuance of an additional Note or Notes or to modify or
amend the terms of the Notes or of the Indenture as expressly contemplated by
any indenture supplement to this Indenture prior to the initial issuance of
Notes.

Section 13.3. Indenture Trustee Protected. If any document required to be
executed pursuant to the terms of Section 13.1 or 13.2 hereof shall adversely
affect any interest, right, duty, immunity or indemnity in favor of the
Indenture Trustee under any Transaction Document, the Indenture Trustee may in
its discretion decline to execute such document unless indemnified to its
reasonable satisfaction. In executing any document otherwise required to be
executed by it pursuant to the terms of Section 13.1 or 13.2 hereof, the
Indenture Trustee shall be entitled to receive, and shall be fully protected in
relying on, an Officer’s Certificate of the

 

53



--------------------------------------------------------------------------------

Lessee and the Owner Trustee and an Opinion of Counsel satisfactory to it that
the execution of such document is authorized or permitted by this Indenture.

Section 13.4. Form of Request. It shall not be necessary for any written request
of a Majority Interest of Noteholders furnished pursuant to Section 13.1 hereof
to specify the particular form of the proposed documents to be executed pursuant
to such Section, but it shall be sufficient if such request shall indicate the
substance thereof.

Section 13.5. Documents Mailed to Holder. Promptly after the execution by the
Owner Trustee and the Indenture Trustee of any document entered into pursuant to
Section 13.1 or 13.2 hereof, the Indenture Trustee shall mail, by first-class
registered or certified mail, postage prepaid, or any other manner specified
herein pursuant to Section 14 hereof, a conformed copy of each such document to
each registered holder of a Note, and if the consent of a Majority Interest of
Noteholders is required in connection with the execution of such document,
copies of the document proposed to be executed shall be so mailed or otherwise
delivered to each registered holder of a Note at least five Business Days prior
to the execution thereof.

Section 14. Notices, etc. Unless otherwise expressly specified or permitted by
the terms hereof, all notices and other communications hereunder shall be in
writing and shall become effective when delivered by hand or received by telex
or telecopier or first-class registered or certified mail, postage prepaid,
addressed (a) if to the Owner Trustee, in accordance with the Participation
Agreement, or at such other address as the Owner Trustee shall have furnished to
the Indenture Trustee and to each registered holder of a Note in writing or
(b) if to the Indenture Trustee, at the Indenture Trustee Office, or at such
other address as the Indenture Trustee shall have furnished to the Owner Trustee
and to each registered holder of a Note in writing or (c) if to the Owner
Participant, in accordance with the Participation Agreement or (d) if to any
Noteholder, at such address as such Noteholder shall have furnished to the Owner
Trustee and the Indenture Trustee in writing, or, until an address is so
furnished, to and at the address of the last holder of such Note so furnishing
an address to the Owner Trustee and the Indenture Trustee; provided, however,
where this Indenture provides for notice to Noteholders, such notice shall be
sufficiently given to Noteholders if in writing and mailed, first-class
registered or certified mail, postage prepaid, or delivered by hand to each
holder of a Note entitled thereto, at such holder’s last address as it appears
in the Note Register. In any case where notice to Noteholders is given by mail,
neither the failure to mail such notice, nor any defect in any notice so mailed,
to any particular Noteholder shall affect the sufficiency of such notice with
respect to other Noteholders. Where this Indenture provides for notice in any
manner, such notice may be waived in writing by the person entitled to receive
such notice, either before or after the event, and such waiver shall be the
equivalent of such notice. Waivers of notice by Noteholders shall be filed with
the Indenture Trustee, but such filing shall not be a condition precedent to the
validity of any action taken in reliance upon such waiver.

In case, by reason of the suspension of or irregularities in regular mail
service, it shall be impracticable to mail notice to the Owner Trustee and
Noteholders when such notice is required to be given pursuant to any provision
of this Indenture, then any manner of giving such notice as shall be
satisfactory to the Indenture Trustee shall be deemed to be a sufficient giving
of such notice.

 

54



--------------------------------------------------------------------------------

Section 15. (a) After-Acquired Property. All property acquired by the Owner
Trustee after the date hereof, which by the terms hereof is required or intended
to be required to be subjected to the Lien of this Indenture, shall, immediately
upon the acquisition thereof by the Owner Trustee and without further mortgage,
conveyance or assignment, become subject to the Lien of this Indenture as fully
as though now owned by the Owner Trustee and specifically described herein.
Nevertheless, the Owner Trustee will do all such further acts and execute,
acknowledge, deliver, record and file indenture supplements, and all such
further conveyances, financing statements and assurances as the Indenture
Trustee may reasonably deem necessary effectively to subject such after-acquired
property to the Lien of this Indenture.

(b) Substitution. If at any time the Lessee Substitutes Substitute Transponders
for Buyer’s Transponders pursuant to Section 7(e), 8(a) or 12(a) of the Lease
upon the occurrence of a Substitution Event and the Lessee shall have fulfilled
the conditions specified in Section 7(e) and, as applicable, Sections 8(a) and
12(a) of the Lease, as in effect on the Closing Date (together with any
amendment or modification thereof permitted pursuant to Section 13.1 or 13.2
hereof, and any additional or more stringent conditions imposed on the Lessee in
any amendments to such Sections of the Lease subsequent to the Closing Date),
then the Indenture Trustee shall, subject to compliance in full with the
provisions of this Section 15(b) and upon the written request of, and at the
expense of, the Indenture Estate execute and deliver to, or as directed in
writing by, the Owner Trustee an appropriate instrument (in due form for
recording, if necessary, prepared by or on behalf of the Owner Trustee),
releasing the Buyer’s Transponders then being Substituted and any Transaction
Documents being replaced by Additional Documents referred to below from the Lien
of this Indenture and subjecting the Substitute Transponders to the Lien of this
Indenture (to the extent any such instrument is necessary). A financing
statement or statements with respect to the Substitute Transponders and the
related Additional Documents shall be filed by the Owner Trustee in such place
or places as may be necessary or advisable and all other action as may be
necessary or advisable in order to perfect the security interest therein created
by or pursuant to this Indenture shall be taken and an Opinion of Counsel with
respect to the perfection thereof (to the extent that a security interest in
Buyer’s Transponders may be perfected) similar to the opinion with respect to
perfection delivered on the Closing Date pursuant to Section 3.01(o) of the
Participation Agreement shall be delivered to the Indenture Trustee. The Owner
Trustee shall deliver an Indenture supplement to the Indenture Trustee
subjecting the Substitute Transponders and the related Additional Documents to
the Lien of this Indenture. In such event, all provisions of this Indenture
relating to Buyer’s Transponders being replaced and the documents corresponding
to the Additional Documents related thereto shall be applicable to such
Substitute Transponders and the related Additional Documents with the same force
and effect as if such Substitute Transponders were the same Transponders as
Buyer’s Transponders being replaced and the related Additional Documents being
replaced thereby.

Section 16. Rights of Owner Trustee To Cure Certain Lease Events of Default,
etc.

Section 16.1. Cure Rights. If the Lessee shall fail to make any payment of Rent
when the same shall have become due, or shall fail to perform any other
obligations under the Lease, or the Seller shall fail to perform any of its
obligations under the XM Agreements, the Owner Trustee or the Owner Participant
may (but shall not be required to), at any time prior to the expiration of seven
Business Days after such failure shall become a Lease Event of Default

 

55



--------------------------------------------------------------------------------

(x) pay to the Indenture Trustee an amount equal to any principal and interest
(including, to the extent permitted by Applicable Law, interest at the Overdue
Rate) then due and payable on the Notes (without giving effect to any
acceleration of the Notes) if such failure is a failure to pay Rent or (y) if
capable of being cured, perform such other obligation the Lessee or the Seller,
as the case may be, shall have failed to perform, and such payment or
performance by the Owner Trustee or the Owner Participant shall be deemed to
cure (for the purpose only of the Indenture Trustee’s rights and remedies under
this Indenture) any Lease Event of Default that arose or would have arisen from
such failure of payment or performance by the Lessee or by the Seller, as the
case may be; provided, however, that anything herein or in the Lease or any
other Transaction Document to the contrary notwithstanding, in the case of
failure by the Lessee to pay Base Rent when due, the Owner Trustee and the Owner
Participant shall not be permitted to cure (a) more than six such failures of
the Lessee to pay Base Rent or (b) any such failure if the Lessee shall have
failed to pay the three immediately preceding payments of Base Rent, so long as
at least one Interest Payment Date has occurred during the period that such
three immediately preceding payments of Rent were due.

Section 16.2. No Impairment of Indenture Estate; Subrogation. Neither the Owner
Trustee nor the Owner Participant, upon exercising its rights under Section 16.1
hereof to cure the Lessee’s failure to pay Rent, shall obtain any Lien on any
part of the Indenture Estate on account of such payment or performance or the
costs and expenses incurred in connection therewith nor, except as expressly
provided in the immediately succeeding sentence, shall any claims of the Owner
Trustee or the Owner Participant against the Lessee or any other party for the
repayment thereof impair the prior right and security interest of the Indenture
Trustee in and to the Indenture Estate. Upon such payment or performance by the
Owner Trustee or the Owner Participant, the Owner Trustee or the Owner
Participant, as the case may be, shall, so long as no Indenture Event of Default
shall have occurred and be continuing, and if all principal and interest
(including interest at the Overdue Rate, if any) due on the Notes shall have
been paid and any other obligations then owing to the Noteholders under the
Transaction Documents shall have been performed, be entitled to receive the
amount of such payment and the cost and expenses incurred in connection with
such payment and performance thereof together with interest thereon from the
Lessee or, if paid by the Lessee to the Indenture Trustee, from the Indenture
Trustee. If the Indenture Trustee shall receive any such payment or if the Owner
Trustee or the Owner Participant shall receive such payment at a time when an
Indenture Event of Default shall have occurred and be continuing, the amount
thereof shall be retained by or turned over to the Indenture Trustee, which
shall hold such amounts until such time as all principal and interest then due
and payable on the Notes and all other amounts then due with respect to the
Notes set forth in the Notes and the schedules thereto shall have been paid in
full and no other Indenture Event of Default shall have occurred and be
continuing, whereupon the Indenture Trustee shall remit such payment to the
Owner Trustee; provided, however, that if the Lease shall have been declared or
deemed to have been declared in default pursuant to Section 16 thereof or if the
outstanding principal amount of all the Notes shall have theretofore been
declared to be due and payable immediately pursuant to Section 6 hereof, such
payment and interest shall not be remitted to the Owner Trustee but shall be
distributed by the Indenture Trustee in the order of priorities set forth in
Section 5.5 hereof. Nothing contained in this Indenture shall prohibit the Owner
Participant or any Affiliate thereof from making loans to or engaging in other
financial transactions with the Lessee in the ordinary course of its business at
any time for any purpose.

 

56



--------------------------------------------------------------------------------

Section 16.3. Limitation on Exercise of Remedies After Lease is Declared in
Default. Upon the occurrence of any Lease Event of Default that may be cured by
the Owner Trustee or the Owner Participant pursuant to Section 16.1 hereof, the
Indenture Trustee, acting at the direction of the Majority Interest of
Noteholders, may declare the Lease to be in default as a result thereof but will
not otherwise exercise any remedies hereunder or thereunder until the period in
which such cure may be effected shall have expired. If, during the period in
which such cure may be effected, the Owner Trustee cures all such Lease Events
of Default, any such declaration that the Lease is in default shall be deemed to
be rescinded. If one or more but less than all such Lease Events of Default
shall be cured prior to such expiration, the Indenture Trustee shall have all
rights with respect to such uncured Lease Events of Default conferred hereby and
by the Lease.

Section 16.4. Certain Other Rights of the Owner Trustee and the Owner
Participant. Notwithstanding any provision to the contrary in this Indenture
(including, without limitation, the Granting Clause and Section 9.1 hereof):

(a) whether or not an Indenture Event of Default shall have occurred and be
continuing, the Owner Trustee shall have the right, (i) to the exclusion of the
Indenture Trustee, (A) to consent to or make any determination of Fair Market
Rental Value and Fair Market Sales Value (except with respect to the exercise of
remedies pursuant to Section 16 of the Lease), and to take any other action, or
refrain from taking action, under Sections 10 (except in the case of a
redelivery pursuant to Section 16 of the Lease), 11, 18, 19 and 20(c) of the
Lease, provided that nothing herein shall deprive the Indenture Trustee of any
rights expressly given to it in any of said Sections, (B) until Indenture
Trustee exercises its Dispossessory Rights(as defined in the Consent and
Agreement), to take all actions specified to be taken by the “Owner” pursuant to
Sections 2.1(a) and 4.2 of the Service Agreement, (C) to declare a Lease Event
of Default and demand payment of Stipulated Loss Value or any amounts determined
by reference thereto based on an Equity Wrap Event of Default, and (D) to
exercise the purchase option under Section 11.03 of the Purchase Agreement, and
(ii) not to the exclusion of the Indenture Trustee (A) to receive (and in the
case of Section 12.12 of the Purchase Agreement and Sections 7.1, 7.4 and 11.12
of the Service Agreement, to request) from the Lessee, the Seller, the Service
Provider or such other Person all notices, reports, financial statements,
certificates, opinions of counsel and other documents and all information that
the Lessee, the Seller, the Service Provider or such other Person, as the case
may be, is permitted or required to give or furnish to the “Lessor”, the “Buyer”
or the “Owner” pursuant to the Lease, the Purchase Agreement or the Service
Agreement, respectively, (B) to demand and receive reimbursement of its costs
pursuant to the Lease, (C) to approve as satisfactory to it instruments and
opinions delivered pursuant to, and to exercise the other rights of the Owner
Trustee contained in, Sections 6(c), 7(e), 8(a) and 13 of the Lease and Sections
10(b) and 10(d) of the Guaranty Agreement (it being understood that any approval
or consent required by such Sections must be given by both the Owner Trustee and
the Indenture Trustee), (D) to exercise the inspection rights of the Owner
Trustee pursuant to Section 7.4 of the Service Agreement, (E) to give any notice
of default under Section 15 of the Lease but only for the purpose of commencing
any cure period, (F) to cause the Lessee, the Seller or the Service Provider, as
the case may be, to take any action and execute and deliver such documents and
assurances as the “Lessor”, the “Buyer” or the “Owner”, respectively, may from
time to time reasonably request pursuant to Section 20(a) of the Lease,
Section 12.10 of the Purchase Agreement, Section 9 of the Service Agreement,
Section 14 of the Guaranty Agreement or

 

57



--------------------------------------------------------------------------------

Section 7 of the Consent and Agreement (provided, that nothing herein shall
deprive the Indenture Trustee of any rights expressly given it in any of said
Sections), as the case may be, or itself take action in respect thereof,
(G) until the Indenture Trustee exercises its Dispossessory Rights (as defined
in the Consent and Agreement), to terminate the Service Agreement and any future
obligations thereunder pursuant to Section 10.3 thereof (it being understood
that any such action must be taken jointly by the Owner Trustee and the
Indenture Trustee), (H) to approve as satisfactory to it any Use Agreement
entered into by the Lessee pursuant to Section 6(c) of the Lease (it being
understood that any such action must be taken jointly by the Owner Trustee and
the Indenture Trustee), (I) to exercise the rights of the “Lessor” contained in
Section 5(b)(ii) of the Lease (it being understood that any such action must be
taken jointly by the Owner Trustee and the Indenture Trustee) and (J) to make
any decision as to the alternative arrangements under Section 9(b) of the Lease;

(b) whether or not an Indenture Event of Default shall have occurred and be
continuing, the Owner Trustee or the Owner Participant shall have the right,
(i) to the exclusion of the Indenture Trustee, (A) to enforce performance by the
Lessee of any covenants of the Lessee to pay Excepted Payments owed to such
Persons and to recover damages for the breach thereof, and to proceed against
the Effective Equity Wrap maintained for the benefit of the Owner Participant;
provided that neither the Owner Trustee nor the Owner Participant shall have any
remedy or right with respect to such default by the Lessee against the Indenture
Estate, (B) to solicit bids pursuant to Section 8(a) of the Lease, (C) to take
actions pursuant to Section 17 of the Lease; provided that such right shall be
exclusive of the right of the Indenture Trustee only during the applicable cure
period specified in Section 16.1 hereof, and (D) to adjust Factors, Base Rent
and the percentages relating to Stipulated Loss Value, EBO Amount and ORR
Payment Amount as provided in Section 4 of the Lease and Sections 11.05 and
11.06 of the Participation Agreement and (ii) not to the exclusion of the
Indenture Trustee, (A) to carry separate insurance pursuant to Section 9(d) of
the Lease and to retain all rights with respect to any such separate insurance
maintained by it and (B) so long as no Indenture Event of Default (which is not
a Lease Event of Default or caused by a Lease Default or Lease Event of Default)
has occurred and is continuing, to determine and enforce compliance with the
provisions of any Granting Clause Document, including the right to sue for
specific performance thereof or for damages upon any breach thereof but
excluding, however, the right to exercise remedies pursuant to Section 16 of the
Lease (other than to declare the Lease to be in default); provided that no such
action shall adversely affect the Indenture Trustee’s Lien or interfere with the
Indenture Trustee’s own enforcement action; and

(c) provided no Indenture Event of Default shall have occurred and be
continuing, the Owner Trustee shall have the right, to the exclusion of the
Indenture Trustee, (i) to elect to retain Buyer’s Transponders pursuant to
Section 8(c) of the Lease and (ii) to approve as reasonably satisfactory to it
any Substitute Service Provider pursuant to Section 7(b) of the Lease.

Section 17. Terms Subject to Applicable Laws; Governing Law. All rights, powers
and remedies provided herein may be exercised only to the extent that the
exercise thereof does not violate any Applicable Laws, and are intended to be
limited to the extent necessary so that they will not render this Indenture
invalid, unenforceable or not entitled to be recorded, registered or filed under
any Applicable Laws, and the validity of other terms of this

 

58



--------------------------------------------------------------------------------

Indenture or any other application of such terms shall in no way be affected
thereby. Where, however, the provisions of such Applicable Laws may be waived,
they are hereby waived by the Owner Trustee to the full extent permitted by law,
to the end that this Indenture shall be a valid and binding agreement
enforceable in accordance with its terms. This Indenture and the Notes shall be
governed by, and construed in accordance with, the laws of the State of New
York.

Section 18. Indenture a Security Agreement with Respect to Personal Property. To
the extent permitted by Applicable Laws, with respect to the personal property
herein described, this Indenture shall constitute a security agreement and,
cumulative of all other rights of the Indenture Trustee hereunder, the Indenture
Trustee shall have for the benefit of the Noteholders all the rights conferred
upon secured parties by the provisions of any applicable Uniform Commercial Code
or other similar legislation. Subject to any restrictions herein expressly
contained, the Indenture Trustee may exercise for the benefit of the Noteholders
any of or all the remedies of a secured party available to a secured party under
the applicable provisions of any applicable Uniform Commercial Code or other
similar legislation with respect to such personal property and the Owner Trustee
agrees that, if upon an Indenture Event of Default the Indenture Trustee should
proceed to dispose of or utilize such personal property in accordance with the
provisions of any applicable Uniform Commercial Code, 10 days’ notice by the
Indenture Trustee to the Owner Trustee shall be deemed to be reasonable notice
under any provision of the Uniform Commercial Code requiring such notice. For
all purposes of this Indenture, the terms “Lien of this Indenture”, “Lien
hereof”, “Lien created hereby” or words of similar import shall, unless the
context otherwise requires, be deemed to include reference to the security
interest granted to the Indenture Trustee under this Indenture.

Section 19. Repayment of Moneys Held by Paying Agent. Upon the satisfaction and
discharge of this Indenture, all moneys then held by any Paying Agent under the
provisions of this Indenture shall, upon demand of the Owner Trustee, be repaid
to it or paid to the Indenture Trustee and thereupon such Paying Agent shall be
released from all further liability with respect to such moneys.

Section 20. Transfer of Moneys Held by Indenture Trustee and Paying Agent
Unclaimed for Two Years and Eleven Months. Any moneys paid to the Indenture
Trustee or any Paying Agent for the payment of the principal of or interest or
Premium Amount on any Note and not applied, but remaining unclaimed for two
years and eleven months after the date upon which such principal, interest or
Premium Amount shall have become due and payable shall, unless otherwise
required by mandatory provisions of applicable escheat or abandoned or unclaimed
property law, be paid to the Owner Trustee by the Indenture Trustee or such
Paying Agent and the Noteholder, as a general unsecured creditor, shall, unless
otherwise required by mandatory provisions of applicable escheat or abandoned or
unclaimed property laws, thereafter look only to the Owner Trustee for any
payment which such Noteholder may be entitled to collect, and all liability of
the Indenture Trustee and any Paying Agent with respect to such moneys shall
thereupon cease.

Section 21. Miscellaneous. (a) (A) Any provision of this Indenture that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or any provision in any other
Transaction Document, and any such prohibition or

 

59



--------------------------------------------------------------------------------

unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The provisions of this
Indenture shall remain valid and enforceable notwithstanding the invalidity,
unenforceability, impossibility or illegality of performance of any other
Transaction Document.

(b) This Indenture shall be binding upon the Owner Trustee and its successors
and assigns, and all Persons claiming under or through the Owner Trustee and any
such successor or assign, and shall inure to the benefit of and be enforceable
by the Indenture Trustee, each Noteholder and the Owner Trustee and their
respective successors and permitted assigns and, with respect to any rights
expressly conferred upon it hereby, the Owner Participant and its successors and
permitted assigns, including any transferee permitted by Section 12.01 of the
Participation Agreement. Any request, notice, direction, consent, waiver or
other instrument or action by any Noteholder shall bind the successors and
assigns of such Noteholder and any request, notice, direction, consent, waiver
or other instrument or action by the Owner Participant shall bind the successors
and assigns of the Owner Participant. The headings in this Indenture are for
purposes of reference only and shall not limit or define the meaning hereof.
This Indenture may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same instrument.

(c) Each Noteholder, by its acceptance of a Note, hereby authorizes and directs
the Indenture Trustee to enter into the Participation Agreement and the Consent
and Agreement.

Section 22. Force Majeure. In no event shall the Indenture Trustee be
responsible or liable for any failure or delay in the performance of its
obligations hereunder arising out of or caused by, directly or indirectly,
forces beyond its control, including, without limitation, strikes, work
stoppages, accidents, acts of war or terrorism, civil or military disturbances,
nuclear or natural catastrophes or acts of God, and interruptions, loss or
malfunctions of utilities, communications or computer (software and hardware)
services; it being understood that the Indenture Trustee shall use reasonable
efforts which are consistent with accepted practices in the banking industry to
resume performance as soon as practicable under the circumstances; provided,
however, that any failure or delay in the performance by the Indenture Trustee
of its obligations contemplated by this Section 22 shall not, by itself, give
rise to an Indenture Event of Default.

Section 23. Assignment of Rights, Not Assumption of Duties. Anything contained
herein to the contrary notwithstanding, (a) each party shall remain liable under
each of the Transaction Documents to which it is a party to the extent set forth
therein to perform all of its duties and obligations thereunder, (b) the
exercise by the Indenture Trustee of any such party’s rights, remedies or powers
under any Transaction Document shall not release such party from any of its
duties or obligations under the Transaction Documents to which it is a party,
and (c) except as expressly provided herein or therein with respect to the
Indenture Trustee, the Indenture Trustee shall have no obligation or liability
under any of the Transaction Documents by reason of or arising out of this
Indenture, nor shall the Indenture Trustee be obligated to perform any of the
obligations or duties of any other party thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder or otherwise.

 

60



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be executed
by their respective officers thereunto duly authorized.

    WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, not in its individual
capacity, except as otherwise expressly set forth herein, but solely in its
capacity as the Owner Trustee. The Owner Trustee is entering into this Indenture
as trustee, under the Trust Agreement, of Satellite Leasing Trust (702-4), LLT
(the “Trust”), and by the Owner Trustee’s signature hereto, the Trust is made a
party hereto. Each of the rights, obligations, representations and warranties of
the Owner Trustee hereunder shall be deemed to be rights, obligations,
representations and warranties of the Trust. Each action to be performed by the
Owner Trustee hereunder shall be performed by the Owner Trustee as trustee of
the Trust.

 

By:   /S/              

Title:

    THE BANK OF NEW YORK, not in its individual capacity (except as otherwise
expressly set forth herein), but solely as Indenture Trustee

 

By:   /S/    REMO J. REALE          

Title: Vice President